Exhibit 10.2

Published CUSIP Number: 397530AA4

Term Loan CUSIP Number: 397530AB2

--------------------------------------------------------------------------------

$100,000,000

CREDIT AGREEMENT

dated as of July 25, 2007,

by and among

GREGG APPLIANCES, INC.,

as Borrower,

the Lenders referred to herein,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS    1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Definitions and Provisions    21

SECTION 1.3

   Accounting Terms    22

SECTION 1.4

   UCC Terms    22

SECTION 1.5

   Rounding    22

SECTION 1.6

   References to Agreement and Laws    22

SECTION 1.7

   Times of Day    22 ARTICLE II CREDIT FACILITY    23

SECTION 2.1

   Initial Loan    23

SECTION 2.2

   Procedure for Advance of Initial Loan    23

SECTION 2.3

   Repayment of Initial Loan    23

SECTION 2.4

   Prepayments of Loans    24

SECTION 2.5

   Incremental Loans    26 ARTICLE III GENERAL LOAN PROVISIONS    28

SECTION 3.1

   Interest    28

SECTION 3.2

   Notice and Manner of Conversion or Continuation of Loans    29

SECTION 3.3

   Fees    30

SECTION 3.4

   Manner of Payment    30

SECTION 3.5

   Evidence of Indebtedness    30

SECTION 3.6

   Adjustments    31

SECTION 3.7

   Obligations of Lenders    31

SECTION 3.8

   Changed Circumstances    32

SECTION 3.9

   Indemnity    33

SECTION 3.10

   Increased Costs    33

SECTION 3.11

   Taxes    34

SECTION 3.12

   Mitigation Obligations; Replacement of Lenders    36

SECTION 3.13

   Security    37 ARTICLE IV CLOSING; CONDITIONS OF CLOSING AND BORROWING    37

SECTION 4.1

   Closing    37

SECTION 4.2

   Conditions to Closing and Initial Loan    37 ARTICLE V REPRESENTATIONS AND
WARRANTIES    41

SECTION 5.1

   Representations and Warranties    41 ARTICLE VI COVENANTS    47

SECTION 6.1

   Maintenance of Existence    47

 

i



--------------------------------------------------------------------------------

SECTION 6.2

   Compliance with Laws, Regulations, Etc.    47

SECTION 6.3

   Payment of Taxes and Claims    49

SECTION 6.4

   Insurance    49

SECTION 6.5

   Financial Statements and Other Information    50

SECTION 6.6

   Sale of Assets, Consolidation, Merger, Dissolution, Etc.    52

SECTION 6.7

   Liens    55

SECTION 6.8

   Indebtedness; Amendments to Certain Indebtedness and Repayments of Certain
Indebtedness    57

SECTION 6.9

   Loans, Investments, Acquisitions, Etc.    61

SECTION 6.10

   Dividends and Redemptions    67

SECTION 6.11

   Transactions with Affiliates    68

SECTION 6.12

   Compliance with ERISA    69

SECTION 6.13

   End of Fiscal Years; Fiscal Quarters    69

SECTION 6.14

   Change in Business    69

SECTION 6.15

   Limitation of Restrictions Affecting Subsidiaries    70

SECTION 6.16

   After Acquired Real Property    70

SECTION 6.17

   Closing Expenses    71

SECTION 6.18

   Amendments to Revolving Loan Documents    71

SECTION 6.19

   Use of Proceeds    71

SECTION 6.20

   Interest Rate Hedging    71

SECTION 6.21

   Other Financing Arrangements    71

SECTION 6.22

   Access to Premises    72

SECTION 6.23

   Leverage Ratio    72

SECTION 6.24

   Further Assurances    72 ARTICLE VII DEFAULT AND REMEDIES    73

SECTION 7.1

   Events of Default    73

SECTION 7.2

   Remedies    75

SECTION 7.3

   Rights and Remedies Cumulative; Non-Waiver; Etc.    75

SECTION 7.4

   Crediting of Payments and Proceeds    75

SECTION 7.5

   Administrative Agent May File Proofs of Claim    76 ARTICLE VIII THE
ADMINISTRATIVE AGENT    77

SECTION 8.1

   Appointment and Authority    77

SECTION 8.2

   Rights as a Lender    77

SECTION 8.3

   Exculpatory Provisions    77

SECTION 8.4

   Reliance by the Administrative Agent    78

SECTION 8.5

   Delegation of Duties    78

SECTION 8.6

   Resignation of Administrative Agent    79

SECTION 8.7

   Non-Reliance on Administrative Agent and Other Lenders    79

SECTION 8.8

   No Other Duties, Etc.    79

SECTION 8.9

   Collateral and Guaranty Matters    80 ARTICLE IX MISCELLANEOUS    80

SECTION 9.1

   Notices    80

SECTION 9.2

   Amendments, Waivers and Consents    82

 

ii



--------------------------------------------------------------------------------

SECTION 9.3

   Expenses; Indemnity    84

SECTION 9.4

   Right of Set-off    85

SECTION 9.5

   Governing Law; Jurisdiction, Etc.    86

SECTION 9.6

   Waiver of Jury Trial    86

SECTION 9.7

   Reversal of Payments    87

SECTION 9.8

   Injunctive Relief    87

SECTION 9.9

   Accounting Matters    87

SECTION 9.10

   Successors and Assigns; Participations    87

SECTION 9.11

   Confidentiality    90

SECTION 9.12

   Performance of Duties    91

SECTION 9.13

   All Powers Coupled with Interest    91

SECTION 9.14

   Survival of Indemnities    91

SECTION 9.15

   Titles and Captions    91

SECTION 9.16

   Severability of Provisions    91

SECTION 9.17

   Counterparts; Integration; Effectiveness; Electronic Execution    91

SECTION 9.18

   Term of Agreement    92

SECTION 9.19

   Advice of Counsel, No Strict Construction, Intercreditor Agreement    92

SECTION 9.20

   USA Patriot Act    92

SECTION 9.21

   Independent Effect of Covenants    93

SECTION 9.22

   Delivery of Lender Addenda    93

SECTION 9.23

   Intercreditor Agreement    93

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -      Form of Note Exhibit B    -      Form of Notice of Borrowing
Exhibit C    -      Form of Notice of Account Designation Exhibit D    -     
Form of Notice of Prepayment Exhibit E    -      Form of Notice of
Conversion/Continuation Exhibit F    -      Form of Officer’s Compliance
Certificate Exhibit G    -      Form of Assignment and Assumption Exhibit H    -
     Form of Guaranty Agreement Exhibit I    -      Form of Collateral Agreement
Exhibit J    -      Form of Intercreditor Agreement Exhibit K    -      Form of
Lender Addendum SCHEDULES Schedule 1(a)    -      Frigidaire Consignment
Collateral Schedule 1(b)    -      Permitted Holders Schedule 5.1(e)    -     
Litigation Schedule 5.1(g)    -      Environmental Matters Schedule 5.1(j)    -
     Joint Ventures/Partnerships and Capitalization Schedule 5.1(k)    -     
Employment Matters Schedule 5.1(m)    -      Material Contracts Schedule 6.4   
-      Insured Locations Schedule 6.7    -      Existing Liens Schedule 6.8    -
     Existing Indebtedness Schedule 6.9    -      Existing Loans and Investments
Schedule 6.11    -      Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 25, 2007 by and among GREGG APPLIANCES, INC.,
an Indiana corporation (the “Borrower”), the lenders who are party to this
Agreement pursuant to a Lender Addendum and the lenders who may become party to
this Agreement (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“ACH Transactions” means the automatic clearing house transfer of funds by the
Administrative Agent, any Lender or any of their respective Affiliates for the
account of the Borrower or any of its Subsidiaries, in each case pursuant to
agreements entered into with the Borrower or any of its Subsidiaries.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 8.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person which
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten percent (10%) or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten percent (10%) or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten percent (10%) or
more of the equity interests, and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“All-in-Yield” has the meaning assigned thereto in Section 2.5(g).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) 2.25% with respect to LIBOR Rate Loans and
(b) 1.25% with respect to Base Rate Loans; provided that the Applicable Margin
shall be decreased to (x) 2.00% with respect to LIBOR Rate Loans and (y) 1.00%
with respect to Base Rate Loans on and after the date that (i) the Borrower
receives a corporate family rating of B1 or better from Moody’s and (ii) the
Initial Loan receives a rating of B1 or better from Moody’s.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wachovia Capital Markets, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, assignment, license, abandonment, transfer or
otherwise. The term “Asset Disposition” shall not include any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) ACH Transactions, (c) any overdrafts, cash
management or related services, and (d) Hedging Obligations, if and to the
extent permitted hereunder.

“Bank Product Providers” means the Administrative Agent, any Lender and any of
their respective Affiliates that may, from time to time, provide any Bank
Products to the Borrower or any of its Subsidiaries.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

2



--------------------------------------------------------------------------------

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina, Indianapolis, Indiana and New York, New York, are
open for the conduct of their commercial banking business, and (b) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, any LIBOR Rate Loan, any day that is a Business Day described
in clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from all Asset Dispositions
during such period (to the extent permitted hereunder).

“Capital Lease” means as applied to any Person, any lease of (or any agreement
conveying the right to use) any property (whether real, personal or mixed) by
such Person as lessee which in accordance with GAAP, is required to be
capitalized on the balance sheet of such Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” means, collectively, at any time, (a) any evidence of
Indebtedness with a maturity date of one (1) year or less issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof, (b) certificates of deposit or bankers’
acceptances with a maturity of ninety (90) days or less of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $250,000,000,
(c) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of any
Credit Party) organized under the laws of any State of the United States or the
District of Columbia and rated at least A-1 by S&P or at least P-1 by Moody’s,
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $1,000,000,000, (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any governmental
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985, and (f) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (a) through (e) above.

 

3



--------------------------------------------------------------------------------

“Change of Control” means (a) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Parent (together with any new directors who have been appointed
by any Permitted Holder, or whose nomination for election by the stockholders of
the Parent, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Parent,
then still in office, (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Holder
becomes the ultimate legal or beneficial owner, directly or indirectly, of
thirty-five percent (35%) or more of the voting power of the total outstanding
Voting Stock of the Parent, and the Permitted Holders beneficially own a lesser
percentage of such voting power of the Voting Stock than such Person and
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Parent’s Board of
Directors, (c) the Parent shall cease to own one hundred percent (100%) of the
Capital Stock of the Borrower or (d) there shall have occurred under any
indenture or other instrument evidencing any Indebtedness in excess of
$10,000,000 or any Capital Stock, any “change of control” or similar or
equivalent event (as set forth in such indenture, agreement or other evidence of
Indebtedness) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any portion of the Indebtedness or Capital Stock provided
for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Access Agreement” means an agreement in writing, in form and
substance satisfactory to the Administrative Agent, from any lessor of premises
to any Credit Party, or any other person to whom any Collateral (including
Inventory, Equipment, bills of lading or other documents of title) is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of the Administrative Agent with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

 

4



--------------------------------------------------------------------------------

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent for the
benefit of itself and the Lenders, substantially in the form of Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.

“Committed Capital Expenditure Amounts” means, in respect of any fiscal year for
which Excess Cash Flow is required to be calculated under this Agreement, an
amount equal to any written commitments for Capital Expenditures entered into
prior to the end of such fiscal year, but only to the extent that such
commitments are paid in cash prior to the last day of the first fiscal quarter
of the immediately succeeding fiscal year; provided that (a) to the extent such
amounts are paid in cash by the end of such fiscal quarter they shall not be
deducted from EBITDA for the purposes of calculating Excess Cash Flow for the
fiscal year in which they are paid, but shall be deducted from EBITDA for the
purposes of calculating Excess Cash Flow for the fiscal year in which such
written commitment is entered into, and (b) to the extent such amounts are not
paid in cash by the end of such fiscal quarter they shall not be deducted from
EBITDA for the purposes of calculating Excess Cash Flow for the year in which
such written commitments are entered into and shall be deducted from EBITDA for
the purposes of calculating Excess Cash Flow for the fiscal year in which they
are paid.

“Commitment” means (a) as to any Lender, the obligation of such Lender to make a
portion of the Loans to the account of the Borrower hereunder in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or otherwise modified at any time
or from time to time pursuant to the terms hereof, and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Loans hereunder. The
Commitment of all Lenders on the Closing Date shall be $100,000,000.

“Commitment Percentage” means, as to any Lender, the ratio of (a) the
outstanding principal balance of the Loans held by such Lender to (b) the
aggregate outstanding principal balance of the Loans held by all Lenders.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income: (a) the net income (or loss) of any Person (other than
a Subsidiary which shall be subject to clause (c) below), in which the Borrower
or any of its Subsidiaries has a joint interest with a third party, except to
the extent such net income is actually paid in cash to the Borrower or any of
its Subsidiaries by dividend or other distribution during such period, (b) the
net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), (c) the net income (if positive) of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to the Borrower or any of its Subsidiaries of such net income is not
at the time permitted by operation of the terms of its charter or any agreement,

 

5



--------------------------------------------------------------------------------

instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary, (d) extraordinary and/or one time or unusual and
non-recurring gains or losses, and (e) gain or loss, together with any related
provision for taxes in respect of such gain or loss, realized upon the sale or
other disposition of any assets that are not sold in the ordinary course of
business (including, without limitation, dispositions pursuant to Permitted Sale
Leasebacks) or of any Capital Stock and any net income realized or loss incurred
as a result of changes in accounting principles or the application thereof (to
the extent such changes are permitted herein).

“Credit Card Agreements” means all agreements now or hereafter entered into by
the Borrower and its Subsidiaries with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, sometimes being referred
to herein individually as a “Credit Card Agreement”.

“Credit Card Issuer” means any person (other than the Borrower and its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc. and Discover Financial Services, Inc.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any of the Borrower’s or any of its Subsidiaries’ sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.

“Credit Facility” means the term loan facility established pursuant to Article
II.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Current Assets” means, at any time, the Consolidated current assets (other than
cash and cash equivalents, taxes and deferred taxes) of the Borrower and its
Subsidiaries calculated in accordance with GAAP.

“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Borrower and its Subsidiaries calculated in accordance with GAAP, but
excluding, without duplication, (a) the current portion of any long term
Indebtedness, (b) outstanding loans under the Revolving Credit Facility, (c) the
current portion of current taxes and deferred income taxes and (d) the current
portion of accrued Interest Expense.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries.

“Default” means any of the events specified in Section 7.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one (1) Business Day of the date when due,
unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Consolidated
Net Income: (i) taxes imposed on or measured by its overall income (however
denominated), and franchise or gross receipts taxes imposed on it (in lieu of
net income taxes), (ii) Interest Expense, (iii) amortization (including
amortization of goodwill and other intangibles, but excluding amortization of
prepaid cash expenses that were paid in a prior period), depreciation and other
non-cash charges (including non-cash asset impairment charges, but excluding any
such non-cash charge to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period), (iv) Transaction Costs, (v) any losses related
to the early extinguishment of Indebtedness, (vi) restructuring charges,
(vii) non-cash stock option and stock based compensation expenses, and
(viii) expenses and charges resulting from equity offerings, investments,
mergers, recapitalizations, option buyouts, dispositions, acquisitions or
similar transactions (provided that, in the case of this clause (viii), any such
expenses and charges shall have been incurred no later than three (3) months
following the consummation of such transaction) less (c) to the extent included
in determining Consolidated Net Income, gains related to the early
extinguishment of Indebtedness and other non-cash gains.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between the Borrower or any of its
Subsidiaries and any Governmental Authority, relating to (a) pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), (b) the exposure to, or the use, storage, recycling, treatment,
generation, manufacture, processing, distribution, transportation, handling,
labeling, production, release or disposal, or threatened release, of Hazardous
Materials, or (c) all laws with regard to recordkeeping, notification,
disclosure and reporting requirements respecting Hazardous Materials. The term
“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the

 

7



--------------------------------------------------------------------------------

Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person which is not a Credit Party of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity. The term “Equity Issuance” shall not include (i) any Asset
Disposition or (ii) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto each as
amended or modified from time to time.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan as to which
the requirement of notice has not been waived, (b) the adoption of any amendment
to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (c) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (e) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization, (f) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan, (g) an event or
condition which would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (h) the imposition of any liability under Title IV of
ERISA, other than the PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate in excess of $1,000,000.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 7.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

8



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) EBITDA for such
period minus (b) the sum of the following: (i) cash taxes and Interest Expense
paid in cash for such period, (ii) all scheduled principal payments made in
respect of Indebtedness (other than mandatory prepayments) during such period,
but only to the extent that such prepayments by their terms cannot be reborrowed
or redrawn and do not occur in connection with a refinancing of all or any
portion of such Indebtedness, (iii) (A) Committed Capital Expenditure Amounts
and (B) amounts paid in connection with (1) Capital Expenditures, (2) loans and
investments permitted pursuant to Section 6.9(d), (g), (h) and (j) and
(3) dividends and distributions permitted pursuant to Section 6.10(b), (d),
(e) and (f), in each case except to the extent financed with the proceeds of
Indebtedness, any Equity Issuance, any Asset Disposition, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
(iv) prepayments or repayments of any Indebtedness under revolving credit
facilities (including, without limitation, the Revolving Loan Facility) to the
extent that the commitments thereunder are permanently reduced by an equal
amount at the time of such payment and are not financed with the proceeds of
Indebtedness, any Equity Issuance, any Asset Disposition, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
(v) any increases in Working Capital for such period, (vi) Transaction Costs
during such period and (vii) expenses and charges during such period resulting
from equity offerings, investments, mergers, recapitalizations, option buyouts,
dispositions, acquisitions or similar transactions (provided that, in the case
of this clause (vii), any such expenses and charges shall have been incurred no
later than three (3) months following the consummation of such transaction) plus
(c) any decreases in Working Capital for such period.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 3.12(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.11(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

“Fee Letter” means the separate fee letter agreement dated May 4, 2007 among the
Borrower, the Administrative Agent, the Revolving Loan Administrative Agent and
the Arranger.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Frigidaire” means Electrolux Home Products, Inc., as successor in interest to
White Consolidated Industries, Inc., and its successors and assigns.

“Frigidaire Consignment Agreement” means the Consignment Agreement, dated
September 24, 2003, by and between Frigidaire and the Borrower with respect to
certain inventory manufactured by Frigidaire and sold by the Borrower, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

“Frigidaire Consignment Collateral” means the items and types of property
described on Schedule 1(a).

“Frigidaire Intercreditor Agreement” means the Intercreditor Agreement, dated as
of February 3, 2005, by and between the Revolving Loan Administrative Agent and
Frigidaire, as acknowledged and agreed to by the Borrower, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 9.9) consistent with the prior financial practice of the Borrower and
its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means each direct or indirect Subsidiary of the Borrower in
existence on the Closing Date or which becomes a party to the Guaranty
Agreement.

 

10



--------------------------------------------------------------------------------

“Guaranty Agreement” means the unconditional guaranty agreement of even date
executed by the Guarantors in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders, substantially in the form of Exhibit H, as
amended, restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed (other than any such
Person that is also a Revolving Loan Lender or an Affiliate of a Revolving Loan
Lender to the extent that the obligations under the applicable Hedging Agreement
that are owed to such Person are secured in accordance with the Revolving Loan
Documents).

“Incremental Lenders” has the meaning assigned thereto in Section 2.5(b).

“Incremental Loan Effective Date” means the date, which shall be a Business Day,
on or before the Maturity Date, but no earlier than thirty (30) days after any
Incremental Notification Date, on which each of the Incremental Lenders make
Incremental Loans to the Borrower pursuant to Section 2.5.

“Incremental Loans” means any term loans made to the Borrower by the Incremental
Lenders pursuant to Section 2.5.

“Incremental Maturity Date” means, with respect to each Incremental Loan, the
applicable maturity date of such Incremental Loan.

“Incremental Notification” means the written notice by the Borrower of its
desire to incur Incremental Loans pursuant to Section 2.5.

“Incremental Notification Date” means the date on which the Incremental
Notification is received by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, any
liability, whether or not contingent, in each case as determined in accordance
with GAAP (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments,
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes (i) an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith and (ii) any unearned portion of contingent purchase
price or earnout obligations to the extent that the liability on account of any
such contingent purchase price or earnout is not fixed), (c) all obligations as
lessee under Capital Leases which have been, or should be capitalized on the
balance sheet of such Person in accordance with GAAP, (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, without limitation, any such indebtedness, directly or indirectly
guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof, or to maintain solvency, assets,
level of income, or other financial condition, (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person, (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account, (g) indebtedness of another Person otherwise described in this
definition which is secured by any consensual Lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any assets of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; provided, that, for the purposes hereof, to the
extent such Indebtedness referred to in this clause (g) is non-recourse to such
Person, the amount of such Indebtedness shall not be deemed to exceed the lesser
of (i) the principal amount of such Indebtedness or (ii) the value of the
asset(s) securing such Indebtedness, (h) all obligations, liabilities and
indebtedness of such Person (marked to market) arising under Hedging Agreements,
(i) all obligations owed by such Person under license agreements with respect to
non-refundable, advance or minimum guarantee royalty payments, and (j) the
principal portion of all rental obligations of such Person under any synthetic
lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, that, amounts in respect of
landlord improvement allowances that in accordance with GAAP are included on the
Borrower’s balance sheet as liabilities shall not be deemed “Indebtedness”.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Indemnitee” means, collectively, the Administrative Agent and each Lender, and
its partners, officers, directors, agents, employees, advisors and counsel and
their respective Affiliates.

 

12



--------------------------------------------------------------------------------

“Initial Loan” means the term loan to be made to the Borrower by the Lenders
pursuant to Section 2.1.

“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Intellectual Property” means, as to the Borrower or any of its Subsidiaries,
the Borrower’s and such Subsidiary’s now owned and hereafter arising or
acquired: patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright applications, copyright
registrations, trademarks, servicemarks, trade names, trade styles, trademark
and service mark applications, and licenses and rights to use any of the
foregoing and all applications, registrations and recordings relating to any of
the foregoing as may be filed in the United States Copyright Office, the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other country or jurisdiction, together with all rights and privileges arising
under Applicable Law with respect to the Borrower’s or such Subsidiary’s use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; source codes, object
code, executable codes, data, databases and other physical manifestations or
embodiments of any of the foregoing; software and contract rights relating to
computer software programs, in whatever form created or maintained.

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent, the Revolving Loan
Administrative Agent and each of the Credit Parties substantially in the form of
Exhibit J, as amended, restated, supplemented or otherwise modified from time to
time.

“Interest Expense” means, for any period, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, in accordance with
GAAP, (a) the total interest expense, whether paid or accrued during such period
(including the interest component of Capital Leases for such period), including,
without limitation, discounts in connection with the sale of any Accounts and
bank fees, commissions, discounts and other fees and charges owed with respect
to letters of credit, banker’s acceptances or similar instruments, and
amortization of debt issuance and deferred financing costs, commissions and fees
minus (b) interest income for such period.

“Interest Period” has the meaning assigned thereto in Section 3.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

13



--------------------------------------------------------------------------------

“IPO” means the initial public offering of the Capital Stock of the Parent
registered with the SEC under the Securities Act of 1933, as amended.

“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto or executing this Agreement pursuant to a Lender Addendum
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.5 or Section 9.10.

“Lender Addendum” means with respect to any initial Lender, a Lender Addendum
substantially in the form of Exhibit L, to be executed and delivered by such
Lender on the Closing Date as provided in Section 9.22.

“Lender Addition and Acknowledgement Agreement” has the meaning assigned thereto
in Section 2.5(c).

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Indebtedness of the Borrower and its Subsidiaries on a Consolidated basis on
such date to (b) EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date for which financial statements are
available.

Solely for purposes of calculating the Leverage Ratio, (x) Indebtedness shall be
calculated (A) using the average principal amount of borrowings under the
Revolving Loan Facility for the twelve (12) month period ending on or
immediately prior to the applicable date of determination and (B) to exclude any
contingent reimbursement obligations of the type specified in clause (f) of the
definition of Indebtedness (other than unreimbursed draws in respect of letters
of credit, banker’s acceptances, drafts or similar documents or instruments),
and (y) EBITDA shall be calculated on a pro forma basis, in a manner reasonably
acceptable to the Administrative Agent, (i) to include the EBITDA of any Person,
business or assets acquired pursuant to Section 6.9(h) or otherwise approved
pursuant to the terms hereof during such period and (ii) to exclude the EBITDA
of any Person, business or assets sold or otherwise disposed of pursuant to any
Asset Dispositions during such period, in each case assuming such transaction
occurred on the first day of the applicable period.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least $5,000,000 would be offered by first class banks in
the London interbank market to the

 

14



--------------------------------------------------------------------------------

Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =    LIBOR       1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty
Agreement, the Security Documents, and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any
Subsidiary thereof in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Hedging Agreement), all as may be
amended, restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to means the Initial Loan and the
Incremental Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations or condition (financial or otherwise) of such Persons, taken as a
whole, (b) the ability of the Borrower or any Significant Subsidiary to perform
its obligations under the Loan Documents to which it is a party, (c) the
legality, validity, enforceability, perfection or priority of the security
interests and liens of the Administrative Agent upon the Collateral (taken as a
whole), or (d) the legality, validity or enforceability of this Agreement or any
of the other Loan Documents or any of the terms and provisions hereunder or
thereunder.

“Material Contract” means any contract or other agreement (other than the Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto would reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means the first to occur of (a) July 25, 2013, or (b) the date
of termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 7.2(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Credit Party or
any ERISA Affiliate.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less the sum of (i) taxes assessed by a Governmental
Authority as a result of such sale and any other fees and expenses incurred in
connection therewith, (ii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) sold, which Indebtedness is required to be repaid in connection with
such sale, (iii) all amounts applied to the Revolving Loan Obligations in
accordance with the terms of the Revolving Loan Agreement and the Intercreditor
Agreement, (iv) all distributions and other payments required to be made to any
other Person owning a beneficial interest in the assets subject to the Asset
Disposition (including minority interest holders in Subsidiaries or joint
venture partners), (v) any reserve, established in accordance with GAAP against
liabilities associated with the assets disposed of in such Asset Disposition,
until such amounts are released (other than in connection with the payment of
such liability), and (vi) any reserves established in accordance with GAAP with
respect to purchase price adjustments, indemnification obligations or
post-employment severance obligations relating to such Asset Disposition or
otherwise arising in connection with such Asset Disposition, until such amounts
are released (other than in connection with the payment of such liability),
(b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by the Borrower or any of its Subsidiaries therefrom less the
sum of all legal, underwriting and other fees and expenses incurred in
connection therewith and (c) with respect to any Insurance and Condemnation
Event, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less the sum of (i) all fees and expenses in connection
therewith, (ii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) subject to
such Insurance and Condemnation Event, which Indebtedness is required to be
repaid in connection therewith and (iii) all amounts applied to the Revolving
Loan Obligations in accordance with the terms of the Revolving Loan Agreement
and the Intercreditor Agreement.

“New Lender” has the meaning assigned thereto in Section 2.5(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit A, and any amendments, supplements and modifications thereto,
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Notice of Account Designation” has the meaning assigned thereto in Section 2.2.

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

 

16



--------------------------------------------------------------------------------

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all Hedging
Obligations, (c) all obligations (other than Hedging Obligations), liabilities
and indebtedness of every kind, nature and description owing by any Credit Party
to the Administrative Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising to the
extent such obligations, liabilities and indebtedness would not cause the total
amount of the Obligations and the Revolving Loan Obligations to exceed the value
of the Collateral, and (d) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case arising
under any Loan Document of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means hhgregg, Inc., a Delaware corporation and its successors and
assigns.

“Parent Overhead Expenses” means (a) accounting and auditing costs and expenses
incurred by the Parent in the ordinary course of its business in connection with
preparing financial reports and tax filings, (b) customary fees and expenses
payable to the SEC and other reasonable and customary costs and expenses payable
in connection with the Parent being a publicly traded company (including,
without limitation, reasonable and customary fees and expenses required to be
paid for professional fees and expenses, listing expenses and regulatory
compliance), (c) reasonable and customary legal fees and expenses required for
the corporate maintenance of the Parent and its Subsidiaries, (d) reasonable and
customary director fees and reimbursements, (e) reasonable and customary costs
and expenses payable for director and officer insurance, (f) transfer agent fees
payable in connection with Capital Stock of the Parent, (g) franchise taxes and
other fees payable to the jurisdiction of incorporation or qualification of the
Parent incurred in the ordinary course of conducting its business, (h) taxes
attributable to the Consolidated operations of the Borrower and its
Subsidiaries, and (i) salaries and bonuses and other customary payroll and
benefit expenses of employees of the Parent who are principally engaged in the
Consolidated operations of the Borrower and its Subsidiaries.

“Participant” has the meaning assigned thereto in Section 9.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Permits” has the meaning assigned thereto in Section 5.1(f).

 

17



--------------------------------------------------------------------------------

“Permitted Holders” means the persons listed on Schedule 1(b) and their
respective successors and assigns.

“Permitted Liens” means the Liens permitted pursuant to Section 6.7.

“Permitted Sale Leasebacks” means any sale and leaseback transaction with any
Person (other than the Borrower or its Subsidiaries) providing for the leasing
by the Borrower or any of its Subsidiaries of Real Property (including any
improvements thereon) consisting of built to suit retail store, warehouse or
distribution center properties; provided that:

(a) such sale and leaseback transaction is consummated within eighteen
(18) months of the date of completion of the construction of such improvements,

(b) as of each fiscal quarter end, any Permitted Sale Leaseback transaction that
has been initiated and not completed as of such date shall be disclosed in the
Officer’s Compliance Certificate delivered in respect of such fiscal quarter
pursuant to Section 6.5(a) (such disclosure to include, without limitation,
(i) the date of completion of the construction of such improvements, (ii) a
description of the Real Property involved in the sale and leaseback transaction
and (iii) the aggregate fair market value of the property and related Real
Property sold or to be sold in such sale and leaseback transaction), and

(c) in each case the property is sold by the Borrower or such Subsidiary for
fair value and cash consideration only.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Credit Party sponsors, maintains, or to which it makes, is making, or
is obligated to make contributions other than any Multiemployer Plan.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and its Subsidiaries, including leasehold interests, together with all
of the Borrower’s or any Subsidiary’s right, title and interest in and to all
buildings, structures, and other improvements located thereon and all of the
Borrower’s or any Subsidiary’s right, title and interest in and to all licenses,
easements and appurtenances relating thereto, wherever located.

“Register” has the meaning assigned thereto in Section 9.10(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

18



--------------------------------------------------------------------------------

“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of aggregate amount of Loans; provided that the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Loan Administrative Agent” means WCF, in its capacity as the
administrative agent under the Revolving Loan Agreement, and its successor in
such capacity.

“Revolving Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement dated as of the date hereof by and among the Borrower, the
lenders from time to time party thereto and the Revolving Loan Administrative
Agent.

“Revolving Loan Documents” means the “Financing Agreements” as defined in the
Revolving Loan Agreement.

“Revolving Loan Facility” means that certain revolving credit facility
established pursuant to the Revolving Loan Agreement.

“Revolving Loan Lenders” means the lenders from time to time party to the
Revolving Loan Agreement.

“Revolving Loan Obligations” means the “Revolving Loan Obligations” as defined
in the Intercreditor Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

19



--------------------------------------------------------------------------------

“Security Documents” means the collective reference to the Collateral Agreement,
the Intercreditor Agreement, the Collateral Access Agreements and each other
agreement or writing pursuant to which any Credit Party purports to pledge or
grant a security interest in any property or assets securing the Obligations or
any such Person purports to guaranty the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Seller Notes” means, collectively, the existing 6% Junior Subordinated Notes of
the Borrower in favor of the former shareholders of the Borrower, each dated as
of February 3, 2005 in the aggregate principal amount of $25,000,000 and all
agreements, documents and instruments at any time executed and/or delivered by
the Borrower or any other person in connection therewith or related thereto.

“Senior Note Indenture” means that certain Indenture dated as of February 3,
2005 by and among the Borrower, as Issuer, HHG Distributing, LLC, as subsidiary
guarantor, and Wells Fargo Bank, National Association, as trustee, as amended,
restated, supplemented or otherwise modified.

“Senior Notes” means the Borrower’s outstanding 9% senior notes due 2013 (CUSIP
Number 39752AB6) issued pursuant to the Senior Note Indenture.

“Senior Notes Amendment” means an amendment or supplement to the Senior Note
Indenture, to remove certain of the current covenants, including those
restricting the Borrower’s ability to incur indebtedness or grant liens, as more
particularly described in that certain Offer to Purchase and Consent
Solicitation Statement dated as of June 26, 2007 (including any amendments to
the Offer to Purchase and Consent Solicitation Statement from time to time).

“Significant Credit Party” or “Significant Subsidiary” means, as applicable, a
Guarantor or Subsidiary which represented at least 5% of the EBITDA or
Consolidated total assets of the Borrower and its Subsidiaries for the most
recent completed fiscal year.

“Solvent” means, as to any Person on a particular date, that such Person (a) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) has assets having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

 

20



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender Offer” means that certain tender offer from the Borrower to the holders
of the Borrower’s Senior Notes to purchase the outstanding Senior Notes pursuant
to the Offer to Purchase and Consent Solicitation Statement dated as of June 26,
2007 (including any amendments to the Offer to Purchase and Consent Solicitation
Statement that are filed with the SEC from time to time).

“Transaction Costs” means all transaction fees, expenses, charges and other
amounts related to the Transactions (including, without limitation, any
financing fees, rating agency fees, legal fees and expenses, due diligence fees
or any other fees and expenses in connection therewith).

“Transactions” means, collectively, the Credit Facility, the Revolving Loan
Facility, the IPO, the repayment of all existing Indebtedness of the Borrower
and its Subsidiaries (other than the Revolving Loan Facility and the other
Indebtedness permitted hereunder) and the corporate reorganization in connection
with the formation of the Parent.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“United States” means the United States of America.

“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Capital Stock of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“WCF” means Wachovia Capital Finance Corporation (Central), and its successors.

“Working Capital” means, as of any date of determination, the excess of
(a) Current Assets minus (b) Current Liabilities.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any

 

21



--------------------------------------------------------------------------------

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.5(a), except as otherwise
specifically prescribed herein.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document, and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

22



--------------------------------------------------------------------------------

ARTICLE II

CREDIT FACILITY

SECTION 2.1 Initial Loan. Subject to the terms and conditions of this Agreement,
each Lender with a Commitment on the Closing Date severally agrees to make a
portion of the Initial Loan to the Borrower on the Closing Date in a principal
amount equal to such Lender’s Commitment as of the Closing Date.

SECTION 2.2 Procedure for Advance of Initial Loan. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. on the Closing
Date requesting that the Lenders make the Initial Loan as a Base Rate Loan on
such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Loan as a LIBOR Rate Loan if the Borrower has delivered to the Administrative
Agent a letter in form and substance satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 3.9). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Lender will make available to the Administrative Agent for the
account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of the Initial Loan to be made by such Lender on
such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Loan requested pursuant to
this Section in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Borrower identified in the most recent notice
substantially in the form of Exhibit C (a “Notice of Account Designation”)
delivered by the Borrower to the Administrative Agent or as may be otherwise
agreed upon by the Borrower and the Administrative Agent from time to time.

SECTION 2.3 Repayment of Initial Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Initial Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing September 30, 2007 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 2.4:

 

YEAR

   PAYMENT DATE   

PRINCIPAL
INSTALLMENT

($)

  

INITIAL LOAN
BALANCE

($)

2007

   September 30    250,000    99,750,000    December 31    250,000    99,500,000

2008

   March 31    250,000    99,250,000    June 30    250,000    99,000,000   
September 30    250,000    98,750,000    December 31    250,000    98,500,000

2009

   March 31    250,000    98,250,000    June 30    250,000    98,000,000   
September 30    250,000    97,750,000    December 31    250,000    97,500,000

2010

   March 31    250,000    97,250,000    June 30    250,000    97,000,000   
September 30    250,000    96,750,000    December 31    250,000    96,500,000

 

23



--------------------------------------------------------------------------------

YEAR

   PAYMENT DATE   

PRINCIPAL
INSTALLMENT

($)

  

INITIAL LOAN
BALANCE

($)

2011

   March 31    250,000    96,250,000    June 30    250,000    96,000,000   
September 30    250,000    95,750,000    December 31    250,000    95,500,000

2012

   March 31    250,000    95,250,000    June 30    250,000    95,000,000   
September 30    250,000    94,750,000    December 31    250,000    94,500,000

2013

   March 31    250,000    94,250,000    June 30    250,000    94,000,000   
Maturity Date    94,000,000    0

If not sooner paid, the Initial Loan shall be paid in full, together with
accrued interest thereon, on the Maturity Date.

SECTION 2.4 Prepayments of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Loans, in whole or in
part, upon delivery to the Administrative Agent of irrevocable prior written
notice to the Administrative Agent substantially in the form of Exhibit D (a
“Notice of Prepayment”) not later than 11:00 a.m. (i) on the same Business Day
as each Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of repayment, whether the
repayment is of the Initial Loan, Incremental Loans or a combination thereof and
whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Each
optional prepayment of the Loans hereunder shall be in an aggregate principal
amount of at least $2,000,000 or any whole multiple of $1,000,000 in excess
thereof. Each optional prepayment of the Loans hereunder shall be applied to the
outstanding scheduled principal installments of the Initial Loan or the
applicable Incremental Loan, as determined by the Borrower, as follows: first,
to reduce the next four (4) scheduled principal installments of the Loans in
direct order of maturity and second, to reduce on a pro rata basis the remaining
scheduled principal installments of the Loans. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Prepayment.

(b) Mandatory Prepayments. Subject to the provisions of the Intercreditor
Agreement, the Borrower shall prepay the Loans pursuant to, and in accordance
with, clauses (i) through (vi) below.

(i) Debt Issuances. The Borrower shall prepay the Loans in the manner set forth
in clause (v) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance not permitted pursuant to
this Agreement. Such prepayment shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such transaction.

 

24



--------------------------------------------------------------------------------

(ii) Asset Dispositions. The Borrower shall prepay the Loans in the manner set
forth in clause (v) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by the Borrower or any of
its Subsidiaries. Such prepayments shall be made within three (3) Business Days
after receipt of the Net Cash Proceeds of any such transaction by the Borrower
or any of its Subsidiaries; provided that, so long as no Event of Default has
occurred and is continuing, no prepayments shall be required hereunder (A) in
connection with Asset Dispositions by the Borrower or any of its Subsidiaries
the proceeds of which are reinvested within two hundred seventy (270) days after
receipt of such Net Cash Proceeds by the Borrower or any of its Subsidiaries in
assets useful in the business of the Borrower and its Subsidiaries, (B) in
connection with Asset Dispositions permitted pursuant to Section 6.6(b) (other
than Asset Dispositions permitted pursuant to Sections 6.6(b)(iv) and
6.6(b)(vi)) or (C) in connection with any Asset Disposition to the extent that
(I) the Net Cash Proceeds received from such Asset Disposition are equal to or
less than $500,000 and (II) the aggregate amount of the Net Cash Proceeds of all
Asset Dispositions that are excluded from the prepayment requirements pursuant
to this clause (C) are equal to or less than $2,500,000 during the term of this
Agreement (it being understood that with respect to any Asset Disposition, if
the Net Cash Proceeds received from such Asset Disposition would exceed the
thresholds specified in this clause (C), then the amount of the Net Cash
Proceeds received from such Asset Disposition in excess thereof shall be applied
in accordance with this clause (ii)).

(iii) Insurance and Condemnation Events. The Borrower shall prepay the Loans in
the manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Insurance and Condemnation
Event by the Borrower or any of its Subsidiaries. Such prepayments shall be made
within three (3) Business Days after receipt of Net Cash Proceeds of any such
transaction by the Borrower or any of its Subsidiaries; provided that, so long
as no Event of Default has occurred and is continuing, no prepayments shall be
required hereunder in connection with Insurance and Condemnation Events by the
Borrower or any of its Subsidiaries the proceeds of which are reinvested (or
committed by contract to be applied to the construction or repair of the asset
that was the subject of such Insurance and Condemnation Event) within two
hundred seventy (270) days after receipt of such Net Cash Proceeds by the
Borrower or any of its Subsidiaries in assets useful in the business of the
Borrower and its Subsidiaries.

(iv) Excess Cash Flow. No later than one hundred twenty (120) days after the end
of any fiscal year (commencing with the fiscal year ending March 31, 2009), the
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (v) below in an amount equal to the sum of (A) fifty percent
(50%) of Excess Cash Flow, if any, for such fiscal year minus (B) the aggregate
amount of all optional prepayments of the Loans during such fiscal year except
to the extent any such prepayment is funded with the proceeds of Indebtedness,
any Equity Issuance, any Asset Disposition, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in EBITDA; provided that
such prepayment percentage shall be reduced to (1) twenty-five percent (25%) for
any fiscal year if the ratio of (x) all Indebtedness of the Borrower and its
Subsidiaries on a Consolidated basis as of the last day of such fiscal year to
(y) EBITDA for the twelve (12) fiscal month period ended on the last day of such
fiscal year, is less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00
and (2) zero percent (0%) for any fiscal year if such ratio is less than 1.25 to
1.00.

 

25



--------------------------------------------------------------------------------

(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each mandatory prepayment of the Loans hereunder shall be
applied on a pro rata basis, to the outstanding scheduled principal installments
of the Initial Loan and each Incremental Loan as follows: first, to reduce the
next four (4) scheduled principal installments of the Loans in direct order of
maturity and second, to reduce on a pro rata basis the remaining scheduled
principal installments of the Loans.

Amounts prepaid under the Loans pursuant to this Section may not be reborrowed.
Each prepayment shall be accompanied by any amount required to be paid pursuant
to Section 3.9.

SECTION 2.5 Incremental Loans.

(a) Subject to the terms of the Intercreditor Agreement and the conditions set
forth below, the Borrower shall have the option, exercisable on no more than
three (3) occasions following the Closing Date until the Maturity Date to incur
additional indebtedness under this Agreement in the form of Incremental Loans in
an aggregate principal amount of up to (i) $50,000,000 less (ii) the aggregate
principal amount of any prior Incremental Loans made pursuant to this
Section 2.5. In the event the Borrower desires to exercise the above-described
option, the Borrower shall deliver to the Administrative Agent an Incremental
Notification pursuant to which the Borrower may request that additional Loans be
made on the Incremental Loan Effective Date.

(b) Each Incremental Loan shall be obtained from existing Lenders or from other
banks, financial institutions or investment funds that qualify as Eligible
Assignees, in each case in accordance with this Section 2.5. No Lender shall
have any obligation to provide any portion of such Incremental Loans. The
Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Lenders to provide all or a portion of such Incremental Loans (each such other
bank, financial institution or investment fund, a “New Lender” and collectively
with the existing Lenders providing Incremental Loans, the “Incremental
Lenders”). The Administrative Agent is authorized to enter into, on behalf of
the Lenders, any amendment to this Agreement or any other Loan Document as may
be necessary to incorporate the terms of any Incremental Loan herein or therein;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender and shall otherwise be
in accordance with Section 9.2.

(c) The following terms and conditions shall apply to each Incremental Loan:
(i) the Incremental Loans made under this Section 2.5 shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Loans on a pari passu basis, (ii) any New Lender making Incremental Loans shall
be entitled to the same voting rights as the existing Lenders and the
Incremental Loans shall receive proceeds of prepayments on the same basis as the
Initial Loans, (iii) the Borrower shall, upon the request of any Incremental
Lender, execute such Notes as are necessary to reflect such Incremental Lender’s
Incremental Loans, (iv) the Administrative Agent and the Lenders shall have
received from the Borrower a certificate executed by a Responsible Officer of
the Borrower, demonstrating in reasonable detail that, after giving effect

 

26



--------------------------------------------------------------------------------

to any such Incremental Loan, the Borrower will be in pro forma compliance with
the Leverage Ratio set forth in Section 6.23, (v) no Default or Event of Default
shall have occurred and be continuing hereunder as of the Incremental Loan
Effective Date or after giving effect to the making of any such Incremental
Loans, (vi) the representations and warranties contained in Article V and in the
other Loan Documents shall be true and correct on and as of the Incremental Loan
Effective Date with the same effect as if made on and as of such date (other
than those representations and warranties that by their terms speak as of a
particular date, which representations and warranties shall be true and correct
as of such particular date), (vii) the amount of such Incremental Loan shall not
be less than a minimum principal amount of $10,000,000, or any whole multiple of
$5,000,000 in excess thereof, or if less, the maximum amount permitted pursuant
to clause (a) above, (viii) the Borrower and each Incremental Lender shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, a written agreement acknowledged by the
Administrative Agent and each other Credit Party, in form and substance
satisfactory to the Administrative Agent (a “Lender Addition and Acknowledgement
Agreement”), and (ix) the Administrative Agent shall have received any documents
or information, including any joinder agreements, in connection with such
Incremental Loans as it may reasonably request.

(d) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Loan Effective Date, each Incremental Lender shall have a Commitment
as set forth in the Register and all the rights and obligations of a Lender with
such a Commitment hereunder. The Incremental Lenders shall make the Incremental
Loans to the Borrower on the Incremental Loan Effective Date in an amount equal
to each such Incremental Lender’s commitment in respect of Incremental Loans as
agreed upon pursuant to clause (b) above.

(e) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 9.10(c).

(f) Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Note or Notes of any existing Lender or with respect to any New Lender, a new
Note or Notes to the order of the applicable Lenders in amounts equal to the
Commitment of such Lenders as set forth in the Register. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such Commitments, shall be dated as of the Incremental Loan Effective
Date and shall otherwise be in substantially the form of the existing Notes.
Each surrendered Note and/or Notes shall be canceled and returned to the
Borrower.

(g) The Incremental Maturity Date, Applicable Margin, amortization and pricing
grid, if applicable, for each Incremental Loans shall be determined on the
applicable Incremental Loan Effective Date; provided that (i) no Incremental
Maturity Date shall be prior to the Maturity Date or any other Incremental
Maturity Date, (ii) the applicable Incremental Loan shall not have a weighted
average life that is shorter than the weighted average life of the longer of
(A) the Initial Loan, or (B) any other Incremental Loan, as applicable, and
(iii) if the all-in-yield, after giving effect to any offering of the applicable
Incremental Loan at a discount from par or any fees paid to the Incremental
Lenders in connection with such Incremental Loans (the “All-in-Yield”) with
respect to the applicable Incremental Loan, exceeds the All-in-Yield with
respect to the Initial

 

27



--------------------------------------------------------------------------------

Loan or any prior Incremental Loan by more than 0.50%, then the fees payable by
the Borrower with respect to the Initial Loan and/or any prior Incremental Loan
shall be increased to the extent necessary to cause the All-in-Yield with
respect to the Incremental Loans to be no more than 0.50% higher than the
All-in-Yield with respect to the Initial Loan and/or any prior Incremental Loan
(the amount of any increase shall be determined as of the Incremental Loan
Effective Date).

ARTICLE III

GENERAL LOAN PROVISIONS

SECTION 3.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, the Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.9 of this Agreement). The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 3.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.2 or 3.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months (or, if available to all the Lenders making the applicable Loan,
nine (9) or twelve (12) months); provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires,

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day,

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period,

(iv) no Interest Period shall extend beyond the Maturity Date, and

 

28



--------------------------------------------------------------------------------

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 7.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 7.1(a)(i),
(g) or (h), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (C) all outstanding Base Rate
Loans and other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document. Interest shall continue to accrue on
the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2007; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 3.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $3,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a

 

29



--------------------------------------------------------------------------------

whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 3.3 Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 3.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 7.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Commitment
Percentage, (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 3.9,
3.10, 3.11 or 9.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 3.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

SECTION 3.5 Evidence of Indebtedness. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any

 

30



--------------------------------------------------------------------------------

Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans, in addition to such accounts or records. Each Lender may attach schedules
to its Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

SECTION 3.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 3.9, 3.10, 3.11 or 9.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 3.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of

 

31



--------------------------------------------------------------------------------

payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Loans. The obligations of the
Lenders under this Agreement to make the Loans are several and are not joint or
joint and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 3.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Telerate
Page 3750 or offered to the Administrative Agent or such Lender for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the

 

32



--------------------------------------------------------------------------------

obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.

SECTION 3.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 3.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.11 and the imposition of, or any change in the
rate of any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender
accompanied by a certificate as specified in Section 3.10(c), the Borrower shall
promptly pay to any such Lender such additional amount or amounts as will
compensate such Lender, for such additional costs incurred or reduction
suffered.

 

33



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender accompanied by a certificate as specified in
Section 3.10(c), the Borrower shall promptly pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section setting
forth the basis of the determination of such amount or amounts and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 3.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

34



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

35



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations.

SECTION 3.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.10 or Section 3.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

36



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.10 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

ARTICLE IV

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 4.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on July 25, 2007, or at such
other place, date and time as the parties hereto shall mutually agree.

SECTION 4.2 Conditions to Closing and Initial Loan. The obligation of the
Lenders to close this Agreement and to make the initial Loan is subject to the
satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Note in favor of each Lender
requesting a Note, and the Security Documents, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

 

37



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that all representations and warranties
contained in this Agreement and the other Loan Documents are true, correct and
complete; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 4.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 4.2(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
Credit Party’s jurisdiction of incorporation, organization or formation
certifying that such Credit Party has filed required tax returns and owes no
delinquent taxes.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Lenders shall request.

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the Lenders, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests will constitute valid and perfected first priority Liens
thereon subject only to Permitted Liens.

 

38



--------------------------------------------------------------------------------

(ii) Pledged Collateral. Subject to the terms of the Intercreditor Agreement,
the Administrative Agent (or the Revolving Loan Administrative Agent, as
applicable) shall have received (A) original stock certificates or other
certificates evidencing the Capital Stock pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in any state in which any of the assets of such Credit
Party are located, indicating among other things that its assets are free and
clear of any Lien except for Permitted Liens.

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as an additional loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer of the Borrower) of insurance policies in the form required under the
Security Documents and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby (including, without limitation, the Tender Offer) and all applicable
waiting periods shall have expired without any action being taken by any Person
that would reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable that would reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action or proceeding shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby (including, without
limitation, the Tender Offer).

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2007 and the related audited statements of income and retained
earnings and cash

 

39



--------------------------------------------------------------------------------

flows for the fiscal year then ended and (B) a pro forma unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the most recent fiscal
month ended prior to the Closing Date for which financial statements are
available (giving pro forma effect to the Transactions and the other
transactions contemplated hereby).

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a fiscal quarter basis for the
fiscal year ending March 31, 2008 and on an annual basis for each fiscal year
thereafter during the term of the Credit Facility.

(iii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer of the
Borrower that (A) the Credit Parties, on a Consolidated basis, are Solvent, and
(B) attached thereto are calculations evidencing that on a pro forma basis the
ratio of (x) all Indebtedness as of the Closing Date of the Borrower and its
Subsidiaries on a Consolidated basis to (y) EBITDA for the most recently ended
twelve (12) fiscal month period ended prior to the Closing Date for which
financial statements are available is less than or equal to 2.25 to 1.00.

(iv) Payment at Closing; Fee Letters. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 3.3 any other accrued and unpaid fees or commissions due
hereunder, and (B) to any other Person (other than counsel to the Administrative
Agent which such fees shall be paid in accordance with Section 6.17) such amount
as may be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.2, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans are to be disbursed.

(ii) Repayment of Indebtedness. All existing Indebtedness of the Borrower and
its Subsidiaries (including, without limitation, the Seller Notes, but excluding
the Revolving Loan Facility and other Indebtedness permitted hereunder) shall be
repaid in full and terminated and all collateral security therefor shall be
released, and the Administrative Agent shall have received confirmation in form
and substance satisfactory to it evidencing such repayment, termination and
release.

(iii) Rating of the Credit Facility. The Credit Facility shall have received a
recent debt rating from S&P and Moody’s.

 

40



--------------------------------------------------------------------------------

(iv) Receipt of IPO Proceeds. The Borrower shall have received primary Net Cash
Proceeds from the IPO.

(v) Tender Offer.

(A) Tender Documents. The Administrative Agent shall have received copies of all
of the documentation in connection with the Tender Offer (including, without
limitation, if applicable, the Senior Notes Amendment) and such documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(B) Minimum Tender. The Administrative Agent shall have received evidence in
form and substance reasonably satisfactory to the Administrative Agent that
(x) the Tender Offer and the Senior Notes Amendment were approved and consented
to by holders of at least a majority of the principal amount of the outstanding
Senior Notes as of the Closing Date and (y) the Borrower has deposited with the
trustee under the Senior Notes Indenture, an amount sufficient to pay in full
all of the principal, interest and other amounts due and outstanding with
respect to all of the Senior Notes that are tendered pursuant to the Tender
Offer in compliance with all Applicable Laws.

(vi) Revolving Loan Facility. The Administrative Agent shall have received
(A) copies of all documentation in connection with the Revolving Loan Facility
(including, without limitation, the Revolving Loan Agreement), and (B) evidence
in form and substance satisfactory to the Administrative Agent that the
Revolving Loan Facility has closed or will close concurrently with the Credit
Facility.

(vii) Representations and Warranties/No Default. The representations and
warranties contained in Article V shall be true and correct and no Default or
Event of Default shall have occurred and be continuing.

(viii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make the
Loans hereunder, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Corporate Existence, Power and Authority. The Borrower and each of its
Subsidiaries is a corporation, limited liability company or partnership, duly
organized and in good standing under the laws of its state of incorporation,
organization or formation, and duly qualified as a foreign corporation, limited
liability company or partnership and in good standing

 

41



--------------------------------------------------------------------------------

in all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Loan Documents and the
transactions contemplated hereunder and thereunder (i) are all within the
Borrower’s and each Subsidiary’s corporate, limited liability company or
partnership powers, as applicable, (ii) have been duly authorized, (iii) are not
in contravention of law or the terms of the Borrower’s or such Subsidiary’s
organizational documentation, or any indenture, agreement or undertaking to
which the Borrower or any Subsidiary is a party or by which the Borrower or any
Subsidiary or its property are bound and (iv) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any Lien upon
any property of the Borrower or any of its Subsidiaries. This Agreement and the
other Loan Documents to which the Borrower or any of its Subsidiaries is a party
constitute legal, valid and binding obligations of the Borrower or such
Subsidiary, enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally and by general equitable principles.

(b) Financial Statements; No Material Adverse Effect. All financial statements
relating to the Borrower and its Subsidiaries which have been or may hereafter
be delivered by the Borrower or any of its Subsidiaries to the Administrative
Agent and the Lenders have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries as at the dates and for the periods set forth
therein. Except as disclosed in any interim financial statements furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or would reasonably be expected to have a Material Adverse Effect since the date
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent prior to the date of this Agreement.

(c) Priority of Liens; Title to Properties. The security interests and Liens
granted to Administrative Agent under the Collateral Agreement and the other
Loan Documents constitute valid and perfected first or second priority Liens and
security interests in and upon the Collateral subject only to Permitted Liens.
Each of the Borrower and its Subsidiaries has good and marketable fee simple
title to or valid leasehold interests in all of its Real Property and good,
valid and merchantable title to all of its other properties and assets subject
to no Liens of any kind, except those granted to the Administrative Agent and
Permitted Liens.

(d) Tax Returns. Each of the Borrower and its Subsidiaries has filed, or caused
to be filed, in a timely manner all tax returns, reports and declarations which
are required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Credit
Party has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Credit Party and with respect to which adequate reserves have
been set aside on its books. Adequate provision has been made for the payment of
all accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

 

42



--------------------------------------------------------------------------------

(e) Litigation. Except as set forth on Schedule 5.1(e), there is no
investigation by any Governmental Authority pending, or to the best of the
Borrower’s or any of its Subsidiaries’ knowledge threatened, against or
affecting the Borrower or any Subsidiary, its or their assets or business and
there is no action, suit, proceeding or claim by any Person pending, or to the
best of the Borrower’s or any of its Subsidiaries’ knowledge threatened, against
the Borrower or any of its Subsidiaries or its or their assets or goodwill, or
against or affecting any transactions contemplated by this Agreement, the other
Loan Documents, the Senior Note Indenture or the Revolving Loan Agreement, in
each case, which if adversely determined against the Borrower or any of its
Subsidiaries has or would reasonably be expected to have a Material Adverse
Effect.

(f) Compliance with Other Agreements and Applicable Laws.

(i) The Borrower and its Subsidiaries are not in default in any respect under,
or in violation in any respect of the terms of, any material agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound, except for defaults or violations which
would not be reasonably expected to result in a Material Adverse Effect. The
Borrower and its Subsidiaries are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, including, without limitation, those
set forth in or promulgated pursuant to the Occupational Safety and Health Act
of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, ERISA,
the Code, as amended, and the rules and regulations thereunder, and all
Environmental Laws, except for instances of non-compliance which would not be
reasonably expected to result in a Material Adverse Effect.

(ii) The Borrower and its Subsidiaries have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”). All of the Permits are valid and subsisting and in full force and
effect. There are no actions, claims or proceedings pending or to the best of
the Borrower’s or any of its Subsidiaries’ knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the Permits to
the extent the same would be reasonably expected to have a Material Adverse
Effect.

(g) Environmental Compliance.

(i) Except as set forth on Schedule 5.1(g), neither the Borrower nor any of its
Subsidiaries has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
applicable Environmental Law or Permit, and the operations of the Borrower and
each of its Subsidiaries complies with all Environmental Laws and all Permits
except for any violation or non-compliance which would not reasonably be
expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(ii) Except as set forth on Schedule 5.1(g), there is no outstanding
investigation by any Governmental Authority or any outstanding proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of the
Borrower’s or any of its Subsidiaries’ knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
the Borrower or any of its Subsidiaries or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, in each
case, which if adversely determined against the Borrower or any of its
Subsidiaries would reasonably be expected to have a Material Adverse Effect.

(iii) Except as set forth on Schedule 5.1(g), the Borrower and each of its
Subsidiaries have no liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials, except for any liability
which would not reasonably be expected to have a Material Adverse Effect.

(iv) The Borrower and each of its Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of the Borrower and its
Subsidiaries under any Environmental Law and all of such licenses, certificates,
approvals or similar authorizations and other Permits are valid and in full
force and effect.

(h) Employee Benefits.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of the
Borrower’s or any of its Subsidiaries’ knowledge, nothing has occurred which
would cause the loss of such qualification. The Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(ii) There are no pending, or to the best of the Borrower’s or any of its
Subsidiaries’ knowledge, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan except where such prohibited transaction or violation would
not reasonably be expected to have a Material Adverse Effect.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur,
(B) the current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA,
(C) the Borrower and its Subsidiaries have not incurred and do not reasonably
expect to incur, any liability under

 

44



--------------------------------------------------------------------------------

Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (D) the Borrower and its Subsidiaries
have not incurred and do not reasonably expect to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan, and (E) each Credit Party and its ERISA Affiliates,
have not engaged in a transaction that would be subject to Section 4069(a) or
4212(c) of ERISA.

(i) Intellectual Property. The Borrower and each of its Subsidiaries owns or
licenses or otherwise has the right to use all Intellectual Property necessary
for the operation of its business as presently conducted or proposed to be
conducted. No event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights. To the best of the Borrower’s and each of its Subsidiaries’ knowledge,
no slogan or other advertising device, product, process, method, substance or
other Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by the Borrower or any of its
Subsidiaries infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened against or affecting the
Borrower or any of its Subsidiaries contesting its right to sell or use any such
Intellectual Property.

(j) Subsidiaries; Affiliates; Capitalization; Solvency.

(i) No Credit Party has any direct or indirect Subsidiaries or is engaged in any
joint venture or partnership except as set forth in Schedule 5.1(j).

(ii) The Credit Parties are the record and beneficial owners of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 5.1(j) as being owned by a Credit Party and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Capital Stock or securities convertible into or exchangeable for
such shares.

(iii) The issued and outstanding shares of Capital Stock of the Borrower and its
Subsidiaries are directly and beneficially owned and held by the persons
indicated on Schedule 5.1(j) and in each case all of such shares have been duly
authorized and in the case of the Capital Stock of the Borrower are fully paid
and non-assessable, free and clear of all Liens of any kind, except as disclosed
in writing to the Administrative Agent prior to the date hereof.

(iv) The Credit Parties, on a Consolidated basis, are Solvent and will continue
to be Solvent after the creation of the Obligations, the security interests of
Administrative Agent and the consummation of the other Transactions.

 

45



--------------------------------------------------------------------------------

(k) Labor Disputes.

(i) Set forth on Schedule 5.1(k) is a list (including dates of termination) of
all collective bargaining or similar agreements between or applicable to the
Borrower and any of its Subsidiaries and any union, labor organization or other
bargaining agent in respect of the employees of the Borrower or any of its
Subsidiaries on the date hereof.

(ii) There is (A) no significant unfair labor practice complaint pending against
the Borrower or any of its Subsidiaries or, to the best of the Borrower’s or
each of its Subsidiaries’ knowledge, threatened against it, before the National
Labor Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against the Borrower or any of its Subsidiaries or,
to best of the Borrower’s or each of its Subsidiaries’ knowledge, threatened
against it, and (B) no significant strike, labor dispute, slowdown or stoppage
is pending against the Borrower or any of its Subsidiaries or, to the best of
the Borrower’s or each of its Subsidiaries’ knowledge, threatened against the
Borrower or any of its Subsidiaries.

(l) Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of the Borrower or
any of its Subsidiaries permitted hereunder as in effect on the date hereof,
there are no contractual or consensual restrictions on the Borrower or any of
its Subsidiaries which prohibit or otherwise restrict (i) the transfer of cash
or other assets between any Subsidiaries and any Credit Party or (ii) the
ability of the Borrower or any of its Subsidiaries to incur Indebtedness or
grant security interests to the Administrative Agent or any Lender in the
Collateral, other than such restrictions as are permitted by Section 6.16.

(m) Material Contracts. Schedule 5.1(m) sets forth all Material Contracts to
which the Borrower or any of its Subsidiaries is a party or is bound as of the
date hereof. The Borrower and each of its Subsidiaries are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.

(n) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has more than
10% of its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

(o) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

(p) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the

 

46



--------------------------------------------------------------------------------

Borrower nor any Subsidiary thereof is, or after giving effect to any Loan will
be, subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

(q) Accuracy and Completeness of Information. All information furnished
(excluding financial projections) by or on behalf of the Borrower or any of its
Subsidiaries in writing to the Administrative Agent or any Lender in connection
with this Agreement or any of the other Loan Documents or any transaction
contemplated hereby or thereby is true and correct in all material respects on
the date as of which such information is dated or certified and does not omit
any material fact necessary in order to make such information not misleading.
All financial projections furnished by the Borrower to the Administrative Agent
or any Lender have been prepared in good faith on the basis of assumptions
believed in good faith to be reasonable. No event or circumstance has occurred
which has had or would reasonably be expected to have a Material Adverse Effect,
which has not been fully and accurately disclosed.

(r) Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to the Administrative Agent and the Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by the Administrative Agent and the Lenders
regardless of any investigation made or information possessed by the
Administrative Agent or any Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which the Borrower or any of its Subsidiaries shall now or hereafter
give, or cause to be given, to the Administrative Agent or any Lender.

ARTICLE VI

COVENANTS

SECTION 6.1 Maintenance of Existence. The Borrower and its Subsidiaries shall at
all times preserve, renew and keep in full force and effect its corporate,
limited liability or partnership (as the case may be) existence and rights and
franchises with respect thereto and maintain in full force and effect all
licenses, trademarks, tradenames, approvals, authorizations, leases, contracts
and Permits, in each case, necessary to carry on the business as presently or
proposed to be conducted, except as permitted in Section 6.6(a).

SECTION 6.2 Compliance with Laws, Regulations, Etc.

(a) The Borrower and its Subsidiaries shall, at all times, comply in all
material respects with all laws, rules, regulations, licenses, approvals, orders
and other Permits applicable to it and duly observe all requirements of any
foreign, Federal, State or local Governmental Authority, the failure to comply
with or observe would reasonably be expected to have a Material Adverse Effect.

(b) The Borrower shall give written notice to the Administrative Agent promptly
upon the Borrower’s or any of its Subsidiaries’ receipt of any notice of, or the
Borrower’s or such Subsidiary’s otherwise obtaining knowledge of:

(i) the occurrence of any material event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material, or

 

47



--------------------------------------------------------------------------------

(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to:

(A) any material non-compliance with or violation of any Environmental Law by
the Borrower or any of its Subsidiaries, or

(B) the material release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law.

(c) Copies of all environmental surveys, audits, assessments, feasibility
studies and results of remedial investigations shall be promptly furnished, or
caused to be furnished, by the Borrower or such Subsidiary to the Administrative
Agent.

(d) The Borrower and its Subsidiaries shall take prompt action to respond to any
material non-compliance with any of the Environmental Laws and shall regularly
report to the Administrative Agent on such response.

(e) Without limiting the generality of the foregoing, whenever the
Administrative Agent reasonably determines that there is non-compliance by the
Borrower or its Subsidiaries, or any condition which requires any action by or
on behalf of the Borrower or its Subsidiaries in order to avoid any
non-compliance by the Borrower or its Subsidiaries, with any Environmental Law,
the Borrower shall, at the Administrative Agent’s request and the Borrower’s
expense: (i) cause an independent environmental engineer reasonably acceptable
to the Administrative Agent to conduct such tests of the site where
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to the Administrative
Agent a report as to such non-compliance setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof and (ii) provide to the
Administrative Agent a supplemental report of such engineer whenever the scope
of such non-compliance, or the Borrower’s or such Subsidiary’s response thereto
or the estimated costs thereof, shall change in any material respect.

(f) The Borrower and its Subsidiaries shall each indemnify and hold harmless the
Administrative Agent and the Lenders and their respective directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including reasonable attorneys’ fees and expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
the Borrower or its Subsidiaries and the preparation and implementation of any
closure, remedial or other required plans (“Losses”) unless it is determined
pursuant to a final non-appealable order of a court of competent jurisdiction
that the Losses were the result of acts or omissions constituting gross
negligence or willful misconduct of the Administrative Agent or any Lender (but
without limiting the obligations of the Borrower or its Subsidiaries as to any
other Indemnitee (other than any officers, directors, agents or employees of the
Indemnitee whose gross negligence or willful misconduct resulted in such losses,
claims, damages, liabilities, costs or expenses)).

 

48



--------------------------------------------------------------------------------

All representations, warranties, covenants and indemnifications in this
Section 6.2 shall survive the payment of the Obligations and the termination of
this Agreement.

SECTION 6.3 Payment of Taxes and Claims. The Borrower and its Subsidiaries shall
duly pay and discharge all taxes, assessments, contributions and governmental
charges upon or against it or its properties or assets, except for taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to the Borrower or any of its Subsidiaries, as
the case may be, and with respect to which adequate reserves have been set aside
on its books.

SECTION 6.4 Insurance.

(a) The Borrower and its Subsidiaries shall, at all times, maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. The Borrower and its Subsidiaries shall furnish certificates, policies
or endorsements to the Administrative Agent as the Administrative Agent shall
reasonably require as proof of such insurance, and, if the Borrower and its
Subsidiaries fail to do so, the Administrative Agent is authorized, but not
required, to obtain such insurance at the expense of the Borrower. All policies
shall provide for at least thirty (30) days prior written notice to the
Administrative Agent of any cancellation or reduction of coverage and that the
Administrative Agent may act as attorney for the Borrower and its Subsidiaries
at any time an Event of Default exists or has occurred and is continuing, in
adjusting, settling, amending and canceling such insurance. The Borrower and its
Subsidiaries shall cause the Administrative Agent to be named as a loss payee
and an additional insured (but without any liability for any premiums) under
such insurance policies and the Borrower and its Subsidiaries shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to the Administrative Agent. Subject to the
terms of the Intercreditor Agreement, such lender’s loss payable endorsements
shall specify that the proceeds of such insurance shall be payable to the
Administrative Agent as its interests may appear and further specify that the
Administrative Agent and the Lenders shall be paid regardless of any act or
omission by the Borrower, any of its Subsidiaries or any of its or their
Affiliates.

(b) Notwithstanding anything to the contrary set forth in this Section 6.4, the
Administrative Agent acknowledges that with respect to certain retail store
location leases identified on Schedule 6.4, the Borrower has obtained separate
property insurance policies covering:

(i) the improvements and fixtures owned by the lessor of such retail store
location, under which such lessor is named as the “loss payee” thereunder,
provided, that, the Borrower represents and warrants that none of such lessors
have any interest in the Borrower’s business interruption insurance or the
Collateral, and

 

49



--------------------------------------------------------------------------------

(ii) the Collateral constituting tangible personal property located at the
premises demised under such leases, under which the Administrative Agent and the
Lenders are named as the “loss payee” thereunder.

(c) In no event shall any such lessor be named as a “loss payee” or “additional
insured” under the insurance policies described in clause (b)(ii) above.

SECTION 6.5 Financial Statements and Other Information.

(a) The Borrower and its Subsidiaries shall keep proper books and records in
which true and complete entries shall be made of all dealings or transactions of
or in relation to the Collateral and the business of the Borrower and its
Subsidiaries in accordance with sound business practices sufficient to permit
the preparation of financial statements in accordance with GAAP. The Borrower
and its Subsidiaries shall promptly furnish to the Administrative Agent and the
Lenders all such financial and other information as the Administrative Agent
shall reasonably request relating to the Collateral and the assets, business and
operations of the Borrower and its Subsidiaries, and the Borrower shall notify
the auditors and accountants of the Borrower that the Administrative Agent is
authorized to obtain such information directly from them. Without limiting the
foregoing, the Borrower and its Subsidiaries shall furnish or cause to be
furnished to the Administrative Agent, the following: (i) within thirty
(30) days (or earlier if required by Applicable Law) after the end of each
fiscal month (except for fiscal months which are the end of fiscal quarters,
then within forty-five (45) days (or earlier if required by Applicable Law)
after the end of the first three fiscal quarters and within ninety (90) days (or
earlier if required by Applicable Law) after the end of the fourth fiscal
quarter), monthly, and with respect to any fiscal quarter end, quarterly
unaudited consolidated financial statements, (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
the Borrower and its Subsidiaries as of the end of and through such fiscal month
(together with a comparison to the applicable prior year period), certified to
be correct by the chief financial officer of the Borrower, subject to normal
year-end adjustments and no footnotes and, in the case of financial statements
as of the end of a fiscal quarter of the Borrower, accompanied by an Officer’s
Compliance Certificate and (ii) within ninety (90) days (or earlier if required
by Applicable Law) after the end of each fiscal year, audited consolidated
financial statements and unaudited consolidating financial statements of the
Borrower and its Subsidiaries (including in each case balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of the Borrower and its Subsidiaries as of the end of and for
such fiscal year, together with the unqualified opinion of independent certified
public accountants with respect to the audited consolidated financial
statements, which accountants shall be KPMG LLP or another independent
accounting firm of nationally recognized reputation selected by the Borrower,
that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of the Borrower and its Subsidiaries as of
the end of and for the fiscal year then ended.

 

50



--------------------------------------------------------------------------------

(b) The Borrower shall promptly notify the Administrative Agent in writing of
the details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to the Collateral having a value of more than $2,000,000 or which
if adversely determined would reasonably be expected to result in a Material
Adverse Effect, (ii) any Material Contract being terminated or amended or any
new Material Contract entered into (in which event the Borrower shall, upon the
reasonable request of the Administrative Agent, provide the Administrative Agent
with a copy of such Material Contract), (iii) any order, judgment or decree in
excess of $2,000,000 shall have been entered against the Borrower, any of its
Subsidiaries, any of its or their properties or assets, (iv) any notification of
a material violation of laws or regulations received by the Borrower and its
Subsidiaries, (v) any ERISA Event, and (vi) the occurrence of any Default or
Event of Default. The Borrower shall also disclose in each Officer’s Compliance
Certificate delivered with the financial statements for each fiscal quarter, any
Permitted Sale Leasebacks that were initiated and not completed as of such
fiscal quarter end.

(c) The Borrower and its Subsidiaries shall promptly after the sending or filing
thereof furnish or cause to be furnished to the Administrative Agent copies of
all reports and registration statements which the Parent, the Borrower or any of
their Subsidiaries files with the SEC, any national securities exchange or the
National Association of Securities Dealers, Inc.

(d) The Borrower and its Subsidiaries shall furnish or cause to be furnished to
the Administrative Agent as soon as the same are complete, but in no event more
than forty-five (45) days after the commencement of each fiscal year, a
consolidated budget presented on a quarterly basis for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year)
and, furnish or cause to be furnished to the Administrative Agent, at the time
the same is furnished to the Revolving Loan Administrative Agent under the
Revolving Loan Agreement, any significant revisions of such budget.

(e) The Administrative Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of the
Borrower and its Subsidiaries to any court or other Governmental Authority or to
any Lender or Participant or prospective Lender or Participant or any Affiliate
of any Lender or Participant or prospective Lender or Participant or any
Affiliate or Participant subject to Section 9.11. The Borrower and its
Subsidiaries each hereby irrevocably authorize and direct all accountants or
auditors to deliver to the Administrative Agent, at the Borrower’s expense,
copies of the financial statements of the Borrower and its Subsidiaries and any
reports or management letters prepared by such accountants or auditors on behalf
of the Borrower and its Subsidiaries and to disclose to the Administrative Agent
and the Lenders, subject to Section 9.11, such information as they may have
regarding the business of the Borrower and its Subsidiaries. Any documents,
schedules, invoices or other papers delivered to the Administrative Agent or any
Lender may be destroyed or otherwise disposed of by the Administrative Agent or
such Lender one (1) year after the same are delivered to the Administrative
Agent or such Lender, except as otherwise designated by the Borrower to
Administrative Agent or such Lender in writing.

(f) The Borrower and its Subsidiaries shall furnish or cause to be furnished to
the Administrative Agent copies of all reports, certificates, documents and
other information that is furnished to the Revolving Loan Administrative Agent
and the other Revolving Loan Lenders.

(g) Documents required to be delivered pursuant to Section 6.5(a) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered

 

51



--------------------------------------------------------------------------------

electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 9.1, or (ii) on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Compliance Certificate required by Section 6.5(a) to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

(h) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent or its subsidiaries or
securities) (each, a “Public Lender”). The Borrower hereby agrees it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Parent or its subsidiaries or securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.11), (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor,” and (z) the Administrative Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

SECTION 6.6 Sale of Assets, Consolidation, Merger, Dissolution, Etc. The
Borrower and its Subsidiaries shall not, directly or indirectly take any of the
following actions or agree to do any of the following unless the consummation of
the applicable agreement is contingent upon the Borrower’s obtaining the
Administrative Agent’s and the requisite Lenders’ consent to such transaction or
would otherwise be permitted by this Section 6.6.

 

52



--------------------------------------------------------------------------------

(a) Mergers and Consolidations. Merge into or with or consolidate with any other
Person or permit any other Person to merge into or with or consolidate with it,
except, that, any wholly owned Subsidiary may merge with and into or consolidate
with the Borrower or any other wholly owned Subsidiary of the Borrower,
provided, that, each of the following conditions is satisfied as determined by
the Administrative Agent:

(i) the Administrative Agent shall have received not less than five (5) days’
prior written notice of the consummation of any merger or consolidation of any
Credit Party to so merge or consolidate and such information with respect
thereto as the Administrative Agent may reasonably request,

(ii) as of the effective date of the merger or consolidation and after giving
effect thereto, no Default or Event of Default, shall exist or have occurred,

(iii) the Administrative Agent shall have received, true, correct and complete
copies of all agreements, documents and instruments relating to such merger,
including, but not limited to, the certificate or certificates of merger as
filed with each appropriate Secretary of State,

(iv) the surviving entity of a merger between the Borrower and any Guarantor or
a merger between the Borrower and any other Subsidiary of the Borrower or any
Guarantor shall be the Borrower, and

(v) the surviving entity of a merger between any Guarantor and any other
Subsidiary of the Borrower or any Guarantor shall be a Guarantor.

(b) Asset Dispositions and Equity Issuances. Sell, issue, assign, lease,
license, transfer, abandon or otherwise dispose of any Capital Stock to any
other Person or make any Asset Disposition, except for:

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition (other than in connection with the closing or
sale of a retail store location) of worn-out or obsolete Equipment or Equipment
no longer used or useful in the business of the Borrower and its Subsidiaries,

(iii) the issuance and sale by the Borrower and its Subsidiaries of Capital
Stock of the Borrower or any of its Subsidiaries after the date hereof;
provided, that,

(A) the Borrower and its Subsidiaries shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 6.10, and

(B) in no event shall the Borrower and its Subsidiaries issue or sell Capital
Stock which would result in a Change of Control or would result in any
Subsidiary ceasing to be wholly owned (directly or indirectly) by the Borrower,

(iv) sales or other dispositions of assets in connection with the closing or
sale of a retail store location, warehouse or distribution center in the
ordinary course of business which consist of leasehold interests in the premises
of such facility, the Equipment and fixtures located at such premises and the
books and records relating exclusively and directly to the operations of such
facility; provided, that, as to each and all such sales:

(A) on the date of, and after giving effect to, any such sale of a retail store,
in any calendar year, the Borrower and its Subsidiaries shall not have closed or
sold retail store locations (excluding any retail store locations closed or sold
pursuant to “in-market” relocations so long as the Borrower or its Subsidiaries
have opened another retail store location in such market within the nine
(9) month period following such closure or sale) accounting for more than five
percent (5%) of all sales in the immediately preceding twelve (12) month period,

 

53



--------------------------------------------------------------------------------

(B) the Administrative Agent shall have received not less than three
(3) Business Days’ prior written notice of such sale, which notice shall set
forth in reasonable detail satisfactory to the Administrative Agent, the parties
to such sale or other disposition, the assets to be sold or otherwise disposed
of, the purchase price and the manner of payment thereof and such other
information with respect thereto as the Administrative Agent may request,

(C) as of the date of such sale or other disposition and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, and

(D) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction,

(v) Permitted Sale Leasebacks, and

(vi) additional sales or other dispositions of assets by the Borrower and its
Subsidiaries not otherwise permitted pursuant to this Section 6.6(b) in an
amount not to exceed $5,000,000 in any fiscal year and $15,000,000 during the
term of this Agreement; provided that any Net Cash Proceeds received from such
asset sales or dispositions shall be applied in accordance with
Section 2.4(b)(ii).

(c) Wind ups; Liquidations and Dissolutions. Wind up, liquidate or dissolve,
except that any Subsidiary may wind up, liquidate and dissolve; provided, that
each of the following conditions is satisfied:

(i) the winding up, liquidation and dissolution of such Subsidiary shall not
violate any law or any order or decree of any court or other Governmental
Authority in any material respect and shall not conflict with or result in the
breach of, or constitute a default under, any indenture, mortgage, deed of
trust, or any other agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or may be bound,

(ii) such winding up, liquidation or dissolution shall be done in accordance
with the requirements of all applicable laws and regulations,

 

54



--------------------------------------------------------------------------------

(iii) effective upon such winding up, liquidation or dissolution, all of the
assets and properties of such Subsidiary shall be duly and validly transferred
and assigned to a Credit Party, free and clear of any Liens other than the
security interest and Liens of the Administrative Agent and Permitted Liens (and
the Administrative Agent shall have received such evidence thereof as the
Administrative Agent may require) and the Administrative Agent shall have
received such deeds, assignments or other agreements as the Administrative Agent
may request to evidence and confirm the transfer of such assets of such
Subsidiary to the applicable Credit Party,

(iv) the Administrative Agent shall have received all documents and agreements
that the Borrower or such Subsidiary has filed with any Governmental Authority
or as are otherwise required to effectuate such winding up, liquidation or
dissolution,

(v) neither the Borrower nor any Guarantor shall assume any Indebtedness,
obligations or liabilities as a result of such winding up, liquidation or
dissolution, or otherwise become liable in respect of any obligations or
liabilities of the entity that is winding up, liquidating or dissolving, unless
such Indebtedness is otherwise expressly permitted hereunder,

(vi) the Administrative Agent shall have received not less than five
(5) Business Days prior written notice of the intention of such Subsidiary to
wind up, liquidate or dissolve, and

(vii) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred.

SECTION 6.7 Liens. The Borrower and its Subsidiaries shall not create, incur,
assume or suffer to exist any Lien of any nature whatsoever on any of its assets
or properties, including the Collateral, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any security interest or Lien with respect to any such assets or properties,
except:

(a) the security interests and Liens of the Administrative Agent for itself and
the benefit of the Lenders and the Bank Product Providers (but only to the
extent provided for herein and in the other Loan Documents),

(b) Liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet delinquent or the validity of which are being
contested in good faith by appropriate proceedings and available to the Borrower
or any of its Subsidiaries, as the case may be, and with respect to which
adequate reserves have been set aside on its books,

(c) non-consensual statutory or common law Liens (other than Liens securing the
payment of taxes) arising in the ordinary course of the Borrower’s or any of its
Subsidiaries’ business to the extent: (i) such Liens secure Indebtedness which
is not overdue or (ii) such Liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or are being contested in good faith
by appropriate proceedings diligently pursued and available to the Borrower or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books,

 

55



--------------------------------------------------------------------------------

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of the Borrower and its Subsidiaries as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto,

(e) Liens to secure Indebtedness permitted under Section 6.8(b) so long as such
security interests and mortgages do not apply to any property of the Borrower
and its Subsidiaries other than the Equipment or Real Property so acquired (and
the proceeds thereof), and such security interests are granted within two
hundred seventy (270) days of the date of such acquisition or completion of
construction, remodeling or improvement of such Equipment or Real Property, as
the case may be,

(f) pledges and deposits of cash by the Borrower and its Subsidiaries after the
date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
benefits,

(g) pledges and deposits of cash by the Borrower and its Subsidiaries after the
date hereof to secure the performance of tenders, bids, leases, contracts (other
than for the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business of the Borrower and
its Subsidiaries; provided, that, in connection with any performance bonds
issued by a surety or other person, the issuer of such bond shall have waived in
writing any rights in or to, or other interest in, any of the Collateral in an
agreement, in form and substance satisfactory to the Administrative Agent,

(h) Liens and the precautionary UCC financing statement filings in respect
thereof arising from (i) operating leases and (ii) equipment or other materials
which are not owned by the Borrower and its Subsidiaries but are located on the
premises of the Borrower and its Subsidiaries (but not in connection with, or as
part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of the Borrower and its
Subsidiaries,

(i) Liens or rights of setoff against credit balances of the Borrower and its
Subsidiaries with Credit Card Issuers or Credit Card Processors or amounts owing
by such Credit Card Issuers or Credit Card Processors to the Borrower and its
Subsidiaries in the ordinary course of business, but not Liens on or rights of
setoff against any other property or assets of the Borrower and its
Subsidiaries, pursuant to the Credit Card Agreements (as in effect on the date
hereof) to secure the obligations of the Borrower and its Subsidiaries to the
Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks,

(j) statutory or common law Liens or rights of setoff of depository banks with
respect to funds of the Borrower and its Subsidiaries at such banks to secure
fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by the
Borrower and its Subsidiaries at such banks (but not any other Indebtedness or
obligations),

(k) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower and its Subsidiaries in the ordinary course of the business of the
Borrower and its Subsidiaries to secure the performance by the Borrower and its
Subsidiaries of their respective obligations under the terms of the lease for
such premises,

 

56



--------------------------------------------------------------------------------

(l) judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
Liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, and (iii) a stay of
enforcement of any such Lien is imposed within the period specified in
Section 7.1(d),

(m) the security interests and Liens upon the Frigidaire Consignment Collateral
in favor of Frigidaire to secure Indebtedness owing to Frigidaire under the
Frigidaire Consignment Agreement as permitted in Section 6.8(i); provided, that,
such security interests and Liens shall at all times be subject to the terms of
the Frigidaire Intercreditor Agreement,

(n) the Liens of customs brokers on Inventory of the Borrower and its
Subsidiaries incurred in the ordinary course of business in connection with the
importation of Inventory,

(o) the security interests and Liens of the Revolving Loan Administrative Agent
for itself and the benefit of the Revolving Loan Lenders and bank product
providers pursuant to the Revolving Loan Agreement (but only to the extent
provided for in the Revolving Loan Agreement and subject to the terms of the
Intercreditor Agreement),

(p) the security interests and Liens upon the portion of Collateral that secures
any Indebtedness and other liabilities owing in connection with any floor plan
financing arrangements to the extent permitted under Section 6.21; provided,
that, such security interests and Liens shall at all times be subject to the
terms of the intercreditor agreement referred to in Section 6.21,

(q) the security interests and Liens set forth on Schedule 6.7,

(r) unperfected Liens of vendors in inventory sold by them, and

(s) other Liens securing obligations in an aggregate amount not to exceed
$5,000,000 at any time.

SECTION 6.8 Indebtedness; Amendments to Certain Indebtedness and Repayments of
Certain Indebtedness.

The Borrower and its Subsidiaries shall not, incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any Indebtedness, or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly), the Indebtedness, performance, obligations or dividends of any
other Person, except:

(a) the Obligations,

(b) Indebtedness (including Capital Leases) arising after the date hereof to the
extent secured by security interests in Equipment (including Capital Leases) and
mortgages on Real Property to finance the acquisition, construction, remodeling
or improvement thereof not to exceed $25,000,000 in the aggregate at any time
outstanding so long as the Indebtedness secured thereby does not exceed the cost
of the Equipment or Real Property so acquired, constructed, remodeled or
improved, as the case may be,

 

57



--------------------------------------------------------------------------------

(c) guarantees by any Guarantor of the Obligations of the Borrower or any other
Guarantor in favor of the Administrative Agent for the benefit of the Lenders,

(d) the Indebtedness of the Borrower and its Subsidiaries arising after the date
hereof pursuant to intercompany loans between Credit Parties permitted under
Section 6.9(f),

(e) Indebtedness of the Borrower evidenced by the Senior Notes that are not
tendered pursuant to the Tender Offer, as in effect on the date hereof or as
permitted to be amended pursuant to the terms hereof, provided, that:

(i) the Borrower and its Subsidiaries shall not, directly or indirectly, amend,
modify, alter or change in any material respect any terms of such Indebtedness
or any of the Senior Notes, the Senior Note Indenture or any related agreements,
documents and instruments, except that the Borrower and its Subsidiaries may,
(A) enter into the Senior Notes Amendment and (B) after prior written notice to
the Administrative Agent, amend, modify, alter or change the terms thereof after
the date hereof so as to extend the maturity thereof or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness other than pursuant to payments thereof, or to reduce the interest
rate or any fees in connection therewith or to make any other change that does
not adversely effect the Obligations or the rights or interests of the
Administrative Agent or any Lender,

(ii) the Borrower and its Subsidiaries shall not, directly or indirectly, make
any payments in respect of such Indebtedness, redeem, retire, defease, purchase
or otherwise acquire all or any part of such Indebtedness other than at maturity
(as set forth in the Senior Note Indenture as in effect on the date hereof after
giving effect to the Senior Notes Amendment or any amendment permitted pursuant
to clause (i) above), or set aside or otherwise deposit or invest any sums for
such purpose, except that the Borrower or its Subsidiaries may (A) make
regularly scheduled payments of interest, in respect of such Indebtedness when
due in accordance with the terms of the Senior Notes and the Senior Note
Indenture, in each case as in effect on the date hereof after giving effect to
the Senior Notes Amendment or any amendment permitted pursuant to clause
(i) above and (B) purchase or redeem such Indebtedness from the holders of the
Senior Notes or make any other payments in respect of such Indebtedness with the
proceeds of the loans under the Revolving Loan Facility, the proceeds of other
Indebtedness permitted hereunder or with cash on hand in one or a series of
arm’s length transactions; provided, that (x) the Borrower shall provide the
Administrative Agent with written notice immediately following such purchase or
payment, and in any event within one (1) Business Day following the date of such
purchase or payment, which notice shall include, among other things, the dollar
amount of Senior Notes so purchased or paid and (y) as of the date of any such
purchase or payment in respect thereof and after giving effect thereto, no
Default, Event of Default shall exist or have occurred and be continuing,

(iii) such Indebtedness shall be unsecured,

 

58



--------------------------------------------------------------------------------

(iv) the Borrower and its Subsidiaries shall furnish to the Administrative Agent
all material written notices or demands in connection with such Indebtedness
either received by the Borrower and its Subsidiaries or on its behalf, promptly
after the receipt thereof, or sent by the Borrower and its Subsidiaries or on
its behalf, concurrently with the sending thereof, as the case may be, and

(v) neither the Senior Notes nor the Senior Note Indenture shall contain any
restrictions or limitations on the Obligations of the Credit Parties to the
Administrative Agent and the Lenders.

(f) unsecured subordinated Indebtedness of the Borrower and its Subsidiaries
arising after the date hereof to any third person (but not to any Credit Party),
provided, that, each of the following conditions is satisfied as determined by
the Administrative Agent:

(i) such Indebtedness shall be on terms and conditions acceptable to the
Administrative Agent and shall be subject and subordinate in right of payment to
the right of the Administrative Agent and the Lenders to receive the prior
indefeasible payment and satisfaction in full payment of all of the Obligations
pursuant to the terms of an intercreditor agreement between the Administrative
Agent and such third party, in form and substance satisfactory to Administrative
Agent,

(ii) the Administrative Agent shall have received not less than ten (10) days
prior written notice of the intention of the Borrower and its Subsidiaries to
incur such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to the Administrative Agent the amount of such Indebtedness, the
person or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as the Administrative Agent may request with respect thereto,

(iii) the Administrative Agent shall have received true, correct and complete
copies of all agreements, documents and instruments evidencing or otherwise
related to such Indebtedness,

(iv) in no event shall the aggregate outstanding principal amount of such
Indebtedness exceed $30,000,000 at any time,

(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(vi) the Borrower and its Subsidiaries shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto, except, that the Borrower and
its Subsidiaries may, after prior written notice to the Administrative Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness
(except for regularly scheduled payments permitted pursuant to the intercreditor
agreement referred to in clause (f)(i) of this Section 6.8), or set aside or
otherwise deposit or invest any sums for such purpose, and

 

59



--------------------------------------------------------------------------------

(vii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all notices or demands in connection with such Indebtedness either
received by the Borrower or any of its Subsidiaries or on its behalf promptly
after the receipt thereof, or sent by the Borrower or any of its Subsidiaries or
on its behalf concurrently with the sending thereof, as the case may be;

(g) Indebtedness of the Borrower and its Subsidiaries entered into in the
ordinary course of business pursuant to a Hedging Agreement not otherwise
permitted hereunder; provided, that,

(i) such arrangements are either with a Bank Product Provider or other financial
institutions acceptable to the Administrative Agent,

(ii) such arrangements are not for speculative purposes, and

(iii) such Indebtedness shall be unsecured, except as to Hedging Obligations,

(h) Indebtedness of the Borrower and its Subsidiaries entered into in the
ordinary course of business pursuant to a Hedging Transaction (as defined in the
Revolving Loan Agreement) to the extent such Indebtedness is permitted under the
Revolving Loan Agreement (as in effect on the date hereof or as permitted to be
amended under the terms of the Intercreditor Agreement); provided, that,

(i) such arrangements are not for speculative purposes, and

(ii) such Indebtedness shall be unsecured, except as to obligations under
Hedging Transactions (as defined in the Revolving Loan Agreement) with the Bank
Product Providers (as defined in the Revolving Loan Agreement), but only to the
extent of the security interest of the Revolving Loan Administrative Agent in
the Collateral as provided in the Revolving Loan Agreement (as in effect on the
date hereof or as permitted to be amended under the terms of the Intercreditor
Agreement);

(i) the Indebtedness set forth on Schedule 6.8; provided, that,

(i) the Borrower and its Subsidiaries may only make regularly scheduled payments
of principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof,

(ii) the Borrower and its Subsidiaries shall not, directly or indirectly,
(1) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto as in effect on the date
hereof except, that, the Borrower and its Subsidiaries may, after prior written
notice to the Administrative Agent, amend, modify, alter or change the terms
thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (2) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose except as permitted in
clause (A) above, and

 

60



--------------------------------------------------------------------------------

(iii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all notices or demands in connection with such Indebtedness either
received by the Borrower or any of its Subsidiaries or on its behalf, promptly
after the receipt thereof, or sent by the Borrower or any of its Subsidiaries or
on its behalf, concurrently with the sending thereof, as the case may be,

(j) unsecured Indebtedness of the Borrower and its Subsidiaries arising after
the date hereof to any third person (but not to any other Credit Party) that is
not otherwise permitted pursuant to this Section 6.8, provided, that, each of
the following conditions is satisfied as determined by the Administrative Agent:

(i) in no event shall the aggregate principal amount of such Indebtedness exceed
$15,000,000 at any time outstanding,

(ii) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, and

(iii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all material notices or demands in connection with such Indebtedness
either received by the Borrower or any of its Subsidiaries or on its behalf
promptly after the receipt thereof, or sent by the Borrower or any of its
Subsidiaries or on its behalf concurrently with the sending thereof, as the case
may be,

(k) unsecured guarantees by the Borrower and its Subsidiaries in respect of
(i) leases and Capital Leases permitted hereunder that are entered into in the
ordinary course of business or (ii) obligations of the Borrowers’ Subsidiaries
(other than for Indebtedness for borrowed money) otherwise permitted hereunder
and incurred in the ordinary course of business,

(l) subject to the terms of the Intercreditor Agreement, the Indebtedness of the
Borrower and the Guarantors to the Revolving Loan Administrative Agent and the
Revolving Loan Lenders evidenced by or arising under the Revolving Loan
Agreement and the renewal, refinancing, extension or replacement thereof,

(m) the guarantees by the Guarantors of the Indebtedness permitted by
Section 6.8(l), and

(n) Indebtedness arising under any floor plan financing arrangements to the
extent permitted under Section 6.21.

SECTION 6.9 Loans, Investments, Acquisitions, Etc. The Borrower and its
Subsidiaries shall not directly or indirectly, make any loans or advance money
or property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any other person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business,

 

61



--------------------------------------------------------------------------------

(b) investments in cash or Cash Equivalents,

(c) the existing equity investments of the Borrower and its Subsidiaries as of
the date hereof in its Subsidiaries, and so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, additional
investments not otherwise permitted under this Section, in any Guarantor,

(d) loans and advances by the Borrower and its Subsidiaries to employees of the
Borrower and its Subsidiaries in the ordinary course of business:

(i) not to exceed the principal amount of $2,000,000 in the aggregate at any
time outstanding with respect to employees who are not senior executives of the
Borrower,

(ii) not to exceed the principal amount of $4,000,000 in the aggregate at any
time outstanding with respect to employees who are senior executives of the
Borrower, and

(iii) not to exceed the principal amount of $5,000,000 in the aggregate at any
time outstanding in connection with the acquisition by employees of Capital
Stock of the Parent,

(e) stock or obligations issued to the Borrower and its Subsidiaries by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to the Borrower and its Subsidiaries in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, subject
to the terms of the Intercreditor Agreement, the original of any such stock or
instrument evidencing such obligations shall be promptly delivered to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable), upon the Administrative
Agent’s request, together with such stock power, assignment or endorsement by
the Borrower or a Subsidiary as the Administrative Agent may request,

(f) intercompany loans between Credit Parties after the date hereof, provided,
that,

(i) as to all of such loans,

(A) the Indebtedness arising pursuant to any such loan shall not be evidenced by
a promissory note or other instrument, unless the single original of such note
or other instrument is promptly delivered to the Administrative Agent (or,
subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable) upon its request to hold, subject to the
Intercreditor Agreement, as part of the Collateral, with such endorsement and/or
assignment by the payee of such note or other instrument as the Administrative
Agent may require, and

 

62



--------------------------------------------------------------------------------

(B) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing, and

(ii) as to loans by any Guarantor to the Borrower:

(A) the Indebtedness arising pursuant to such loan shall be subject to, and
subordinate in right of payment to, the right of the Administrative Agent and
the Lenders to receive the prior final payment and satisfaction in full of all
of the Obligations on terms and conditions acceptable to the Administrative
Agent,

(B) promptly upon the Administrative Agent’s request, the Administrative Agent
shall have received a subordination agreement, in form and substance
satisfactory to the Administrative Agent, providing for the terms of the
subordination in right of payment of such Indebtedness of the Borrower to the
prior final payment and satisfaction in full of all of the Obligations, duly
authorized, executed and delivered by such Credit Parties, and

(C) the Borrower shall not, directly or indirectly make, or be required to make,
any payments in respect of such Indebtedness prior to the end of the then
current term of this Agreement,

(g) so long as no Default or Event of Default has occurred and is continuing as
of the date of such loan or investment or would result after giving effect
thereto, loans of money or property (other than Collateral) after the date
hereof by the Borrower and its Subsidiaries to any Person (other than to the
Borrower and its Subsidiaries) or investments after the date hereof by the
Borrower and its Subsidiaries by capital contribution in any Person not
otherwise permitted pursuant to this Section 6.9 in an aggregate amount for all
such loans or investments not to exceed $10,000,000 at any time outstanding;
provided that:

(i) subject to the terms of the Intercreditor Agreement, in the case of an
investment by capital contribution, at the Administrative Agent’s option, the
original stock certificate or other instrument evidencing such capital
contribution (or such other evidence as may be issued in the case of a limited
liability company) shall be promptly delivered to the Administrative Agent (or,
subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable), together with such stock power, assignment
or endorsement as the Administrative Agent may request, and promptly upon the
Administrative Agent’s reasonable request, the Borrower or such Subsidiary
making such investment shall execute and deliver to the Administrative Agent a
pledge and security agreement, (in form and substance substantially similar to
the same types of agreements executed in connection with this Agreement on the
date hereof) reasonably satisfactory to the Administrative Agent, granting to
the Administrative Agent a first priority pledge of, security interest in and
Lien upon all of the issued and outstanding shares of such stock or other
instrument or interest (and in the case of a limited liability company take such
other actions as the Administrative Agent shall reasonably require with respect
to the Administrative Agent’s security interests therein),

 

63



--------------------------------------------------------------------------------

(ii) in the case of loans of money or property, the original of any promissory
note or other instrument evidencing the Indebtedness arising pursuant to such
loans shall be delivered, or caused to be delivered, to the Administrative Agent
(or, subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable), together with an appropriate endorsement,
in form and substance reasonably satisfactory to the Administrative Agent (or
the Revolving Loan Administrative Agent, as applicable), and

(iii) the requirements (other than dollar limitations) of any applicable clause
of this Section shall apply to such additional investment,

(h) the formation or acquisition after the date hereof by the Borrower and its
Subsidiaries of any direct wholly-owned Subsidiary of the Borrower or any of its
Subsidiaries after the date hereof organized under the laws of a jurisdiction in
the United States or the purchase by the Borrower and its Subsidiaries of all or
a substantial part of the assets or properties (other than Capital Stock) of any
third Person located in the United States; provided, that, as to the formation
or acquisition of any such Subsidiary, or the purchase of the assets of any
third Person, each of the following conditions is satisfied or waived as
determined, in good faith, by the Administrative Agent:

(i) as of the date of the formation or acquisition of such Subsidiary or any
payments in connection with the formation or acquisition of such Subsidiary, or
the purchase of the assets of any third Person and in each case after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,

(ii) the aggregate amount of all investments and payments made in connection
with the acquisition or formation of Subsidiaries (or series of related
acquisitions) plus the aggregate amount of the purchase price in respect of all
acquisitions (or series of related acquisitions) of the assets of any third
Person, including in each case any and all payments made after the closing
thereof shall not exceed $10,000,000 in any fiscal year and shall not exceed
$40,000,000 in the aggregate during the term of this Agreement,

(iii) in the case of the formation or acquisition of any Subsidiary, the
Subsidiary formed or acquired shall be engaged in a business related, ancillary
or complementary to the business of the Borrower and its Subsidiaries or (B) in
the case of the purchase of the assets or properties of any third Person by the
Borrower or any of its Subsidiaries, the assets or properties being acquired
shall be related, ancillary or complementary to the business of the Borrower and
its Subsidiaries,

(iv) in the case of the formation or acquisition of any Subsidiary, as to any
such Subsidiary,

(A) the Borrower shall and shall cause the Person forming or acquiring such
Subsidiary (if such Person is not the Borrower) and such Subsidiary to execute
and deliver to the Administrative Agent, a supplement or joinder agreement,
which will evidence that such Subsidiary shall be a Guarantor under this
Agreement and the other Loan Documents and will grant to the Administrative
Agent a pledge of and Lien on all of the assets, including, without limitation,
the issued and outstanding shares of Capital Stock of any such Subsidiary and
such other agreements, documents and instruments as the

 

64



--------------------------------------------------------------------------------

Administrative Agent may require (including, but not limited to, documents and
certificates of the type referred to in Section 4.2(b), updated Schedules to the
Loan Documents with respect to such Subsidiary and legal opinions, Collateral
Access Agreements and UCC financing statements) each in form and substance
satisfactory to the Administrative Agent, and

(B) the Person forming or acquiring such Subsidiary shall deliver to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable) the original stock
certificates evidencing such shares of Capital Stock of such Subsidiary (or such
other evidence as may be issued in the case of a limited liability company),
together with stock powers with respect thereto duly executed in blank (or the
equivalent thereof in the case of a limited liability company in which such
interests are certificated, or otherwise take such actions as the Administrative
Agent shall reasonably require with respect to Administrative Agent’s security
interests therein),

(v) the assets of any Subsidiary formed or acquired or the assets purchased by
the Borrower and its Subsidiaries, as applicable, shall in each case be free and
clear of any Liens (other than Permitted Liens) and, if requested, the
Administrative Agent shall have received evidence satisfactory to it of the
same,

(vi) the Administrative Agent shall have received:

(A) not less than five (5) Business Days’ prior written notice thereof setting
forth in reasonable detail the nature and terms thereof in form and substance
reasonably satisfactory to the Administrative Agent,

(B) true, correct and complete copies of all material agreements, documents and
instruments relating thereto,

(C) in the case of any acquisition of a Subsidiary, evidence reasonably
satisfactory to the Administrative Agent that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Subsidiary to be
acquired,

(D) evidence that the Borrower shall be in pro forma compliance with the
Leverage Ratio set forth in Section 6.23 after giving effect to such formation
or acquisition and any Indebtedness incurred in connection therewith, and

(E) such other information with respect thereto as the Administrative Agent may
reasonably request,

(vii) the formation or acquisition of such Subsidiary or the purchase of such
assets shall not violate any law or regulation or any order or decree of any
court or Governmental Authority in any material respect and shall not and will
not conflict with or result in the breach of, or constitute a material default
in any respect under, any Material Contract, document or instrument to which the
Borrower or any of its Subsidiaries

 

65



--------------------------------------------------------------------------------

(including the Subsidiary formed or acquired) is a party or may be bound, or
result in the creation or imposition of, or the obligation to grant, any Lien
upon any of the property of the Borrower or any of its Subsidiaries (including
the Subsidiary formed or acquired or the assets being purchased), other than
Liens securing the Obligations and the Revolving Loan Obligations or violate any
provision of the certificate of incorporation, by-laws, certificate of
formation, operating agreement or other organizational documentation of the
Borrower or any of its Subsidiaries (including the Subsidiary being formed or
acquired), and

(viii) neither the Borrower nor any Guarantor shall become obligated with
respect to any Indebtedness, nor any of its property become subject to any Lien,
pursuant to such formation, acquisition or purchase unless the Borrower or such
Guarantor could incur such Indebtedness or create such Lien hereunder or under
the other Loan Documents other than as set forth in clause (v) above.

(i) the loans and advances set forth on Schedule 6.9; provided, that, as to such
loans and advances, the Borrower and its Subsidiaries shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto and the Borrower and
its Subsidiaries shall furnish to the Administrative Agent all material notices
or demands in connection with such loans and advances either received by the
Borrower and its Subsidiaries or on their behalf, promptly after the receipt
thereof, or sent by the Borrower and its Subsidiaries or on its behalf,
concurrently with the sending thereof, as the case may be,

(j) loans and advances to the Parent, the proceeds of which shall be used to
make repurchases of Capital Stock of the Parent issued to employees of the
Parent, the Borrower, or any of their respective Subsidiaries; provided, that,
as to any such loan, each of the following conditions is satisfied in the
determination of the Administrative Agent:

(i) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing,

(ii) such repurchase by the Parent shall be paid with funds legally available
therefor,

(iii) such repurchase shall not violate any law or regulation or the terms of
any indenture, agreement or undertaking to which the Parent, the Borrower or any
Subsidiary is a party or by which the Borrower and its Subsidiaries or their
properties are bound, and

(iv) the aggregate amount of all payments for such repurchases in any fiscal
year, when taken together with dividends and distributions for repurchases
permitted under Section 6.10(d) shall not exceed $2,000,000 (net of cash
proceeds of any sales of Capital Stock to other employees and excluding the
cancellation of stock purchase notes), and

(k) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, additional investments in an aggregate amount not to
exceed the amount permitted at such time for dividends and distributions under
Section 6.10(e) not previously used

 

66



--------------------------------------------------------------------------------

for such dividends and distributions; provided that, for any investments made
pursuant to this clause (k), the limitations (other than the dollar limitations)
and requirements of the applicable clauses of this Section shall apply to such
additional investment; provided further that for purposes of determining the
amount of investments made pursuant to this Section 6.9(k), such amount shall be
deemed to be the amount of such investment when made, purchased or acquired less
any amount realized in cash in respect of such investment upon the sale,
collection or return of capital (not to exceed the original amount invested).

SECTION 6.10 Dividends and Redemptions. The Borrower and its Subsidiaries shall
not, directly or indirectly, declare or pay any dividends on account of any
shares of any class of any Capital Stock of the Borrower or any of its
Subsidiaries now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, except that:

(a) the Borrower and its Subsidiaries may declare and pay such dividends or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock for consideration in the form of shares of common stock (so
long as after giving effect thereto no Change of Control or other Event of
Default shall exist or occur),

(b) the Borrower and its Subsidiaries may pay dividends to the extent permitted
in Section 6.11(b) below,

(c) any Subsidiary of the Borrower may pay dividends to the Borrower or any
wholly-owned Subsidiary, and

(d) the Borrower may pay dividends or make distributions to the Parent to
repurchase Capital Stock of the Parent issued to employees of the Parent, the
Borrower or any of their respective Subsidiaries; provided, that, as to any such
dividend or distribution, each of the following conditions is satisfied:

(i) as of the date of such dividend or distribution and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) such dividend or distribution and the proposed repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or their properties are bound, and

(iii) the aggregate amount of all such dividends or distributions in any fiscal
year (when taken together with the aggregate amount of loans made by the
Borrower to the Parent in accordance with Section 6.9(j)) shall not exceed
$2,000,000 (net of cash proceeds of any sales of Capital Stock to other
employees and excluding the cancellation of stock purchase notes),

 

67



--------------------------------------------------------------------------------

(e) the Borrower may pay dividends and make distributions to the Parent to allow
the Parent to repurchase the Capital Stock of the Parent or to pay dividends
thereon; provided that, (i) on the date of the payment of such dividends or the
making of such distributions, no Default or Event of Default has occurred and is
continuing or would result after giving effect to such dividends or
distributions, (ii) the Borrower is in pro forma compliance with the Leverage
Ratio set forth in Section 6.23 after giving effect to such dividend or
distribution and any Indebtedness incurred in connection therewith, and
(iii) the aggregate amount of all such dividends and distributions shall not
exceed $10,000,000 less the aggregate amount of investments made pursuant to
Section 6.9(k) during the term of this Agreement; provided that notwithstanding
the foregoing to the contrary, the aggregate amount of dividends and
distributions permitted under this clause (e) shall be increased to $50,000,000
less the aggregate amount of investments made pursuant to Section 6.9(k) during
the term of this Agreement, if at the time such dividend or distribution is made
(and after giving pro forma effect to such dividend or distribution and any
Indebtedness incurred in connection therewith) the Leverage Ratio as of the date
that such dividend or distribution is made is less than or equal to 1.50 to
1.00, and

(f) the Borrower may make dividends and distributions to the Parent to pay
Parent Overhead Expenses.

SECTION 6.11 Transactions with Affiliates. The Borrower and its Subsidiaries
shall not, directly or indirectly:

(a) except for the existing arrangements described on Schedule 6.11, purchase,
acquire or lease any property from, or sell, transfer or lease any property to
(other than Capital Stock of the Parent, as permitted herein), any officer,
director or other Affiliate of the Borrower or any of its Subsidiaries, except
in the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or any of its Subsidiaries’ business (as the case may be) and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arm’s length
transaction with an unaffiliated person, or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of the Borrower or any its Subsidiaries, except

(i) reasonable compensation to officers, employees and directors for services
rendered to the Borrower and its Subsidiaries in the ordinary course of
business,

(ii) payment of fees by the Borrower to Freeman Spogli & Co. LLC (or by the
Borrower to the Parent to pay Freeman Spogli & Co. LLC) for any financial or M&A
advisory, financing, underwriting or placement services (whether structured as a
fee or an underwriting discount) in connection with financings, acquisitions or
divestitures, provided, that, (A) the fees for any such transaction shall not
exceed the greater of 2% of the transaction value and 5% of the amount of any
new equity invested by Freeman Spogli & Co. LLC in connection with such
transaction, (B) each such payment shall be approved by a majority of the
disinterested members of the Board of Directors of the Parent, and (C) as of the
date of any such fee payment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing,

 

68



--------------------------------------------------------------------------------

(iii) loans and advances to employees permitted under Section 6.9(d), and

(iv) payments to Affiliates permitted under Section 6.9(j) and Section 6.10(d),
(e) and (f).

SECTION 6.12 Compliance with ERISA. The Borrower and its Subsidiaries shall:

(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law,

(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification,

(c) not terminate any of such Plans so as to incur any material liability to the
PBGC,

(d) not allow or suffer to exist any prohibited transaction involving any of
such Plans or any trust created thereunder which would subject the Borrower and
its Subsidiaries to a material tax or penalty or other material liability on
prohibited transactions imposed under Section 4975 of the Code or ERISA,

(e) make all required contributions to any Plan which it is obligated to pay
under Section 302 of ERISA or Section 412 of the Code,

(f) not allow or suffer to exist any accumulated funding deficiency, whether or
not waived, with respect to any such Plan, or

(g) not allow nor suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
PBGC of any such Plan that is a single employer plan, which termination would
result in any material liability of the Borrower and its Subsidiaries to the
PBGC.

SECTION 6.13 End of Fiscal Years; Fiscal Quarters. The Borrower and each of its
Subsidiaries shall, for financial reporting purposes, cause its (a) fiscal year
to end on March 31st of each year and (b) fiscal quarters to end on
June 30th, September 30th, December 31st, and March 31st of each year; provided
that the Borrower and each of its Subsidiaries may, upon no less than five
(5) Business Day’s prior written notice to the Administrative Agent, change its
fiscal year end and fiscal quarter ends as necessary to provide for a 52 or 53
week fiscal year that ends on the Saturday closest to the end of January of each
year.

SECTION 6.14 Change in Business. The Borrower and its Subsidiaries shall not
engage in any business other than the business of the Borrower and its
Subsidiaries on the date hereof and any business reasonably related, ancillary
or complementary to the business in which the Borrower and its Subsidiaries are
engaged on the date hereof.

 

69



--------------------------------------------------------------------------------

SECTION 6.15 Limitation of Restrictions Affecting Subsidiaries. Other than the
encumbrances and restrictions in the Revolving Loan Agreement, the Borrower and
its Subsidiaries shall not, directly, or indirectly, create or otherwise cause
or suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary to (a) pay dividends or make other distributions or
pay any Indebtedness owed to the Borrower or any other Subsidiary, (b) make
loans or advances to the Borrower or any other Subsidiary, (c) transfer any of
its properties or assets to the Borrower or any other Subsidiary, or (d) create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under:

(i) Applicable Law,

(ii) this Agreement,

(iii) customary provisions restricting subletting or assignment of any
agreement, lease or license of the Borrower and its Subsidiaries,

(iv) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of the Borrower and its Subsidiaries,

(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary
prior to the date on which such Subsidiary was acquired by the Borrower and its
Subsidiaries and outstanding on such acquisition date,

(vi) any agreement restricting Liens on property securing Indebtedness permitted
to be incurred under Section 6.8(b), and

(vii) the extension or continuation of contractual obligations in existence on
the date hereof; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to the Administrative
Agent and the Lenders than those encumbrances and restrictions under or pursuant
to the contractual obligations so extended or continued.

SECTION 6.16 After Acquired Real Property.

If any Credit Party hereafter acquires any fee interest in Real Property, and if
such Real Property, has a fair market value in an amount equal to or greater
than $1,000,000 (or if a Default or Event of Default exists, then regardless of
the fair market value of such assets), without limiting any other rights of the
Administrative Agent or any Lender, or duties or obligations of such Credit
Party, promptly upon the Administrative Agent’s request, such Credit Party shall
execute and deliver to the Administrative Agent a mortgage, deed of trust or
deed to secure debt, as the Administrative Agent may determine, in form and
substance reasonably satisfactory to the Administrative Agent and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to the
Administrative Agent a first priority Lien and mortgage on and security interest
in such Real Property and related fixtures or other property (except for
Permitted Liens or as otherwise consented to in writing by the Administrative
Agent) and such other agreements, documents and instruments as the
Administrative Agent may require in connection therewith; provided that the
Borrower and its Subsidiaries shall not be required to take the foregoing
actions with respect to any Real Property that is or will be the subject of a
Permitted Sale Leaseback.

 

70



--------------------------------------------------------------------------------

SECTION 6.17 Closing Expenses. Within thirty (30) days of the invoice date, the
Borrower shall have paid all reasonable and invoiced fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) incurred by it in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the transactions contemplated hereby or thereby.

SECTION 6.18 Amendments to Revolving Loan Documents. The Borrower shall not
permit any Revolving Loan Document to be amended, supplemented or otherwise
modified, except pursuant to the terms of the Intercreditor Agreement.

SECTION 6.19 Use of Proceeds. The Borrower shall use the proceeds of the Loans
to (a) refinance certain existing Indebtedness of the Borrower, (b) finance the
Tender Offer and purchase the Senior Notes tendered pursuant to the Tender
Offer, and (c) pay fees, commissions and expenses in connection with the
Transactions.

SECTION 6.20 Interest Rate Hedging. Not later than ninety (90) days after the
Closing Date, execute Hedging Agreements with respect to interest rate exposure
under this Agreement with durations of at least two (2) years and an aggregate
notional principal amount thereunder equal to at least fifty percent (50%) of
the Initial Loan with a Bank Product Provider or other counterparty reasonably
satisfactory to the Administrative Agent and otherwise in form and substance and
on terms and conditions reasonably satisfactory to the Administrative Agent.

SECTION 6.21 Other Financing Arrangements. The Borrower and its Subsidiaries
shall not incur, create, assume, become or be liable (whether or not such
liabilities constitute Indebtedness) in any manner with respect to, or permit to
exist, any amounts to be owed to any other Person in connection with any floor
plan financing arrangements unless:

(a) the Administrative Agent and the Revolving Loan Administrative Agent shall
have received true, correct and complete copies of all of the documentation, as
duly authorized, executed and delivered by the parties thereto in connection
with such transaction, which such documentation shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Revolving Loan
Administrative Agent,

(b) the outstanding principal amount of all liabilities, obligations and amounts
at anytime owing to any other Person in connection with such transaction shall
not, at any time, exceed $35,000,000, plus, commencing with the fiscal year
ending March 31, 2009 and thereafter, an additional $500,000 for each newly
opened retail store location, plus interest or any late fees thereon at the
rates which are reasonable and customary for similar transactions,

(c) no Default or Event of Default shall have occurred and be continuing at the
time such floor planning arrangement is originally entered into,

(d) the Administrative Agent shall have received an interceditor agreement in
form and substance reasonably satisfactory to the Administrative Agent executed
by the Administrative Agent, the Revolving Loan Administrative Agent and the
provider of the floor plan financing arrangement which shall set forth the
respective rights and priorities of the parties thereto with respect to that
portion of the Collateral that shall secure the applicable floor plan financing
arrangement,

 

71



--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries shall not, directly or indirectly, amend,
modify, alter or change the terms of any documentation executed in connection
with such transaction (including without limitation any expansion of the list of
vendors and their products subject thereto) or any agreement, document or
instrument executed and delivered in connection therewith or related thereto,
except, that, the Borrower may, after prior written notice to the Administrative
Agent, amend, modify, alter or change the payment terms thereof so as to extend
the maturity thereof, or defer the timing of any payments in respect thereof, or
to forgive or cancel any portion of such amounts owing with respect thereto
(other than pursuant to payments thereof), or to reduce the interest rate, late
charge or any fees in connection therewith or to make any other change that does
not adversely effect the Obligations or the rights or interests of the
Administrative Agent or any Lender, and

(f) the Borrower shall furnish to the Administrative Agent all material notices
or demands in connection with such transaction either received by Borrower or
any Subsidiary on its behalf promptly after the receipt thereof, or sent by
Borrower or any Subsidiary on its behalf concurrently with the sending thereof,
as the case may be.

SECTION 6.22 Access to Premises. From time to time as requested by the
Administrative Agent, at the cost and expense of the Borrower, (a) the
Administrative Agent or its designee shall have complete access to all of the
Borrower’s and its Subsidiaries’ premises during normal business hours and after
notice to the Borrower, or at any time and without notice to the Borrower if an
Event of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of the Borrower’s and
its Subsidiaries’ books and records, and (b) the Borrower and its Subsidiaries
shall promptly furnish to the Administrative Agent such copies of such books and
records or extracts therefrom as the Administrative Agent may request, and the
Administrative Agent or any Lender or the Administrative Agent’s designee may
use, during normal business hours, the Borrower’s and such Subsidiaries’
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing.

SECTION 6.23 Leverage Ratio. As of any fiscal quarter end, permit the Leverage
Ratio to be greater than 3.00 to 1.00.

SECTION 6.24 Further Assurances. At the request of the Administrative Agent at
any time and from time to time, the Borrower and its Subsidiaries shall, at
their expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments (including,
without limitation, consents, waivers, acknowledgments and other agreements from
third persons), and do or cause to be done such further acts as may be necessary
or proper to evidence, perfect, maintain, permit, protect and enforce the
security interests of the Administrative Agent and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Loan Documents.

 

72



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULT AND REMEDIES

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) any Credit Party fails to (i) pay any of the Obligations within two (2) days
of when due (other than payments of principal in respect of the Loans which
shall be paid when due) or (ii) perform any of the covenants contained in
Sections 6.2, 6.3, 6.12, 6.13, 6.14, and 6.15 of this Agreement and such failure
shall continue for fifteen (15) days; provided, that, such fifteen (15) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such fifteen
(15) day period or which has been the subject of a prior failure within a six
(6) month period or (B) an intentional breach by any Credit Party of any such
covenant or (iii) perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Loan Documents other than those
described in Sections 7.1(a)(i) and 7.1(a)(ii) above,

(b) any representation, warranty or statement of fact made by the Borrower or
any other Credit Party to the Administrative Agent in this Agreement, the other
Loan Documents or any other written agreement, schedule, confirmatory assignment
or otherwise shall when made or deemed made be false or misleading in any
material respect,

(c) any Credit Party revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of the
Administrative Agent or any Lender,

(d) (i) any judgment for the payment of money is rendered against the Borrower
or any other Credit Party in excess of $5,000,000 in any one case or in excess
of $10,000,000 in the aggregate (to the extent not covered by insurance where
the insurer has assumed responsibility in writing for such judgment) and shall
remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or (ii) any judgment
(other than for the payment of money), or injunction, attachment, garnishment or
execution is rendered against the Borrower or any other Credit Party or any of
the Collateral having a value in excess of $1,000,000 and shall remain
undischarged, unvacated or unstayed pending appeal for a period in excess of
twenty (20) days,

(e) the Borrower or, except as permitted by Section 6.6, any other Significant
Credit Party, which is a partnership, limited liability company, limited
liability partnership or a corporation, dissolves or suspends or discontinues
doing business,

(f) the Borrower or any other Significant Credit Party makes an assignment for
the benefit of creditors, makes or sends notice of a bulk transfer or calls a
meeting of its creditors or principal creditors in connection with a moratorium
or adjustment of the Indebtedness due to them,

(g) a case or proceeding under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against the Borrower or any other Significant Credit Party or all or any part of
its properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or the Borrower or any other Significant
Credit Party shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner,

 

73



--------------------------------------------------------------------------------

(h) a case or proceeding under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed by
the Borrower or any other Significant Credit Party or for all or any part of its
property,

(i) any default in respect of any Indebtedness of the Borrower or any other
Credit Party (other than Indebtedness owing to the Administrative Agent and the
Lenders hereunder), in any case in an amount in excess of $10,000,000, which
default continues for more than the applicable cure period, if any, with respect
thereto or any default by the Borrower or any other Credit Party under any
Material Contract (including, without limitation, any of the Credit Card
Agreements or the Frigidaire Consignment Agreement), which default continues for
more than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto,

(j) any material provision hereof or of any of the other Loan Documents shall
for any reason cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than the Administrative Agent) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Loan Documents has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Loan Documents shall cease to be a valid and
perfected first priority (or second priority, as applicable) security interest
in any of the Collateral purported to be subject thereto (except as otherwise
permitted herein or therein),

(k) an ERISA Event shall occur which results in or would reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$5,000,000,

(l) any Change of Control,

(m) the indictment by any Governmental Authority, or the threatened indictment
by any Governmental Authority of the Borrower or any other Credit Party of which
the Borrower, any other Credit Party or the Administrative Agent receives
notice, in either case, as to which there is a reasonable possibility of an
adverse determination, in the good faith determination of the Administrative
Agent, under any criminal statute, or commencement or threatened commencement of
criminal or civil proceedings against the Borrower or any other Credit Party,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of (a) any of the Collateral having a value in
excess of $500,000 or (b) any other property of the Borrower or any other Credit
Party which is necessary or material to the conduct of its business, or

(n) there shall occur an event of default under the Revolving Loan Facility.

 

74



--------------------------------------------------------------------------------

SECTION 7.2 Remedies. Subject to the terms of the Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Credit Facility and
declare the principal of and interest on the Loans at the time outstanding, and
all other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents and all other Obligations (other
than Bank Products), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request Incremental Loans thereunder; provided, that upon the occurrence of
an Event of Default specified in Section 7.1(g) or (h), the Credit Facility
shall be automatically terminated and all Obligations (other than Bank Products)
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 7.3 Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 7.4 Crediting of Payments and Proceeds. Subject to the terms of the
Intercreditor Agreement, in the event that the Borrower shall fail to pay any of
the Obligations when due and the Obligations have been accelerated pursuant to
Section 7.2, all payments received by the Lenders upon the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such,

 

75



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them),

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and any Hedging Obligations (including any
termination payments and any accrued and unpaid interest thereon) (ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them),

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them),

Fifth, to pay or prepay any Obligations arising under or pursuant to any Bank
Products (other than to the extent provided for above) on a pro rata basis, and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 7.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3 and 9.3) allowed in such judicial
proceeding, and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3 and 9.3.

 

76



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for Section 8.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.

SECTION 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing,

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

77



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 7.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.4 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

78



--------------------------------------------------------------------------------

SECTION 8.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arranger, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

79



--------------------------------------------------------------------------------

SECTION 8.9 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, subject to the terms of the Intercreditor Agreement,
at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and payment of all outstanding fees and expenses
hereunder, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 9.2, if approved, authorized or ratified in writing by the Required
Lenders,

(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien, and

(c) to release any Guarantor from its obligations under the Guaranty Agreement,
the Collateral Agreement and any other Loan Documents if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or email as
provided below as follows:

 

If to the Borrower:    Gregg Appliances, Inc.    4151 East 96th Street   
Indianapolis, Indiana 46240    Attention of: Donald J.B. Van der Wiel,   

   Chief Financial Officer

   Telephone No.: 317- 569-7505    Telecopy No.: 317-848-8788    E-mail:
Don.VanderWiel@hhgregg.com    Webpage: www.hhgregg.com

 

80



--------------------------------------------------------------------------------

With copies to:    Bingham McCutchen LLP    355 S. Grand Avenue, Suite 4400   
Los Angeles, CA 90071-3106    Attention of: Roger H. Lustberg, Esq.    Telephone
No.: 231-680-6400    Telecopy No.: 231-680-6499    E-mail:
roger.lustberg@bingham.com If to Wachovia as    Wachovia Bank, National
Association Administrative Agent:    Charlotte Plaza, CP-8    201 South College
Street    Charlotte, North Carolina 28288-0680    Attention: Syndication Agency
Services    Telephone No.: (704) 374-2698    Telecopy No.: (704) 383-0288 With
copies to:    One South Broad Street    MC: PA4843,    Philadelphia, PA 19107   
Attention: Mark Supple    Telephone No.: 267-321-6634    Telecopy No.:
267-321-6700 If to any Lender:    To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

81



--------------------------------------------------------------------------------

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 9.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.2 without the written consent of
each Lender directly affected thereby,

(b) extend or increase the amount of Loans of any Lender without the written
consent of such Lender,

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby,

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the rate set forth in Section 3.1(c) during the
continuance of an Event of Default,

(e) change Section 3.4 or Section 7.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby (it being understood that if Incremental Loans
pursuant to Section 2.5 are made, such new Incremental Loans being included on a
pro rata basis within Section 3.4 or Section 7.4 shall not be considered an
alteration thereof),

(f) change Section 2.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly affected thereby (it being understood that if Incremental
Loans pursuant to Section 2.5 are made, such new Incremental Loans being
included on a pro rata basis within Section 2.4(b)(v) shall not be considered an
alteration thereof),

 

82



--------------------------------------------------------------------------------

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby,

(h) release all of the Guarantors or release Guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 8.9), without the written consent
of each Lender, or

(i) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 8.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder.

The Borrower shall be permitted to replace with a financial institution any
Lender that has refused to consent to any waiver or amendment with respect to
any Loan Document that requires such Lender’s consent and has been consented to
by the Required Lenders; provided that (a) such replacement does not conflict
with any Applicable Law, (b) the replacement entity shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (c) the Borrower shall be liable to such replaced Lender under
Section 3.9 (as though Section 3.9 were applicable) if any LIBOR Rate Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (d) the replacement entity, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement entity of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 9.10(b), (e) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 9.10, (f) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.10 or Section 3.11, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, (g) if applicable, the replacement entity shall consent to such
amendment or waiver and (h) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. In connection with any such
replacement, if the replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent as of the date on which the
replacement entity executes such Assignment and Assumption and/or such other
documentation, then such replaced Lender shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Administrative Agent shall be entitled (but not obligated) to
execute and deliver such Assignment and Assumption and/or such documentation on
behalf of such replaced Lender.

 

83



--------------------------------------------------------------------------------

SECTION 9.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including, subject to Section 6.18, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (or civil penalties or fines
assessed by OFAC) investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

84



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 3.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 9.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, subject to the terms of the Intercreditor Agreement, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

85



--------------------------------------------------------------------------------

SECTION 9.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, New York and of the United States District Court of the
Borough of Manhattan, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

86



--------------------------------------------------------------------------------

SECTION 9.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 9.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 9.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 9.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

87



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

88



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 9.2 that directly affects such Participant and could not be effected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.8, 3.9, 3.10 and 3.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 3.6 as though it were a Lender.

 

89



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, Participant or proposed Participant,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (iii) to an
investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) with the consent of the Borrower, (h) to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any

 

90



--------------------------------------------------------------------------------

of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.12 Performance of Duties. Each of the Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.

SECTION 9.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied or the Credit Facility has not been terminated.

SECTION 9.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article IX and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 9.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 9.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts, including by virtue of Lender Addenda (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other

 

91



--------------------------------------------------------------------------------

Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 4.2, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof (or a Lender Addendum) that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this agreement or a Lender
Addendum by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (other than contingent
indemnification and expense reimbursement obligations not then due) shall have
been indefeasibly and irrevocably paid and satisfied in full. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which is expressly provided herein to survive such termination.

SECTION 9.19 Advice of Counsel, No Strict Construction, Intercreditor Agreement.

(a) Each of the parties represents to each other party hereto that it has
discussed this Agreement with its counsel. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

(b) Each of the Lenders hereby acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof. Each
Lender (and each person that becomes a Lender hereunder pursuant to
Section 9.10) hereby authorizes and directs Wachovia to enter into the
Intercreditor Agreement on behalf of such Lender and agrees that Wachovia may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement.

SECTION 9.20 USA Patriot Act. The Administrative Agent and each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) or any similar Applicable Law
hereby notifies the Borrower that pursuant to the requirements of the Act or
such similar Applicable Law, it is required to obtain,

 

92



--------------------------------------------------------------------------------

verify and record information that identifies the Borrower and the other Credit
Parties, which information includes the name and address of the Borrower and
each other Credit Party and other information that will allow such Lender to
identify such Borrower or Credit Party in accordance with the Act or such
similar Applicable Law.

SECTION 9.21 Independent Effect of Covenants. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrower or its Subsidiaries
or further restricts the rights of the Borrower or its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

SECTION 9.22 Delivery of Lender Addenda. Each initial Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender.

SECTION 9.23 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS TERM LOAN AGENT AND ON BEHALF OF SUCH
LENDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE REVOLVING
LOAN LENDERS TO EXTEND CREDIT AND SUCH REVOLVING LOAN LENDERS ARE INTENDED THIRD
PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

[Signature pages to follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER: GREGG APPLIANCES, INC., as Borrower By:   /s/ Donald J.B. Van der Wiel
  Name:   Donald J.B. Van der Wiel   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:   /s/ Bill Cvetkovski   Name:   Bill Cvetkovski   Title:   Vice President

[Gregg Appliances - Term Loan Credit Agreement]